Exhibit 10.1
























Kilroy Realty, L.P.




$250,000,000




$175,000,000 3.35% Senior Notes, Series A, due February 17, 2027
$75,000,000 3.45% Senior Notes, Series B, due February 17, 2029




______________


Note Purchase Agreement


______________




Dated September 14, 2016





--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
HEADING
PAGE
SECTION 1.
AUTHORIZATION OF NOTES
1
Section 1.1.
Authorization of Notes
1
Section 1.2.
General Partner Guaranty
1
Section 1.3.
Subsidiary Guaranty
1
SECTION 2.
SALE AND PURCHASE OF NOTES
2
SECTION 3.
CLOSING
2
SECTION 4.
CONDITIONS TO CLOSING
2
Section 4.1
Representations and Warranties
2
Section 4.2.
Performance; No Default
3
Section. 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted by Applicable Law, Etc
4
Section 4.6.
Sale of Other Notes
4
Section 4.7.
Payment of Special Counsel Fees
4
Section 4.8.
Private Placement Number
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Funding Instructions
4
Section 4.11.
General Partner Guaranty
4
Section 4.12.
Proceedings and Documents
5
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
Section 5.1.
Organization; Power and Authority
5
Section 5.2.
Authorization, Etc
5
Section 5.3.
Disclosure
5
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
6
Section 5.5.
Financial Statements; Material Liabilities
6
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
Section 5.7.
Governmental Authorizations, Etc
7
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7
Section 5.9.
Taxes
7
Section 5.10.
Title to Property; Leases
8
Section 5.11.
Licenses, Permits, Etc
8
Section 5.12.
Compliance with Employee Benefit Plans
8
Section 5.13.
Private Offering by the Company
9
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Debt; Future Liens
10



i

--------------------------------------------------------------------------------



Section 5.16.
Foreign Assets Control Regulations, Etc
11
Section 5.17.
Status under Certain Statutes
11
Section 5.18.
Environmental Matters
11
Section 5.19.
REIT Status
12
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
12
Section 6.1.
Purchase for Investment
12
Section 6.2.
Source of Funds
13
SECTION 7.
INFORMATION AS TO COMPANY
14
Section 7.1.
Financial and Business Information
14
Section 7.2.
Officer’s Certificate
17
Section 7.3.
Visitation
18
Section 7.4.
Electronic Delivery
19
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
20
Section 8.1.
Maturity
20
Section 8.2.
Optional Prepayments with Make‑Whole Amount
20
Section 8.3.
Allocation of Partial Prepayments
21
Section 8.4.
Maturity; Surrender, Etc.
21
Section 8.5.
Purchase of Notes
21
Section 8.6.
Make‑Whole Amount
22
Section 8.7.
Change of Control
23
Section 8.8.
Payments Due on Non‑Business Days
24
SECTION 9.
AFFIRMATIVE COVENANTS
24
Section 9.1.
Compliance with Laws
24
Section 9.2.
Insurance
25
Section 9.3.
Maintenance of Properties
25
Section 9.4.
Payment of Taxes and Claims
25
Section 9.5.
Corporate Existence, Etc
25
Section 9.6.
Books and Records
25
Section 9.7.
Subsidiary Guarantors
26
Section 9.8.
General Partner Status
27
Section 9.9.
Priority of Obligations
27
SECTION 10.
NAGATIVE COVENANTS
27
Section 10.1.
Transactions with Affiliates
27
Section 10.2.
Merger, Consolidation, Etc
28
Section 10.3.
Line of Business
29
Section 10.4.
Economic Sanctions, Etc
29
Section 10.5.
Financial Covenants
29
Section 10.6.
Most Favored Lender Status
31



ii

--------------------------------------------------------------------------------



SECTION 11.
EVENTS OF DEFAULT
32
SECTION 12.
REMEDIES ON DEFAULT, ETC
36
Section 12.1.
Acceleration
36
Section 12.2.
Other Remedies
36
Section 12.3.
Rescission
37
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
37
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
37
Section 13.1.
Registration of Notes
37
Section 13.2.
Transfer and Exchange of Notes
38
Section 13.3.
Replacement of Notes
38
SECTION 14.
PAYMENTS ON NOTES
39
Section 14.1.
Place of Payment
39
Section 14.2.
Payment by Wire Transfer
39
Section 14.3.
FATCA Information
39
SECTION 15.
EXPENSES, ETC
40
Section 15.1.
Transaction Expenses
40
Section 15.2.
Certain Taxes
40
Section 15.3.
Survival
41
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
41
SECTION 17.
AMENDMENT AND WAIVER
41
Section 17.1.
Requirements
41
Section 17.2.
Solicitation of Holders of Notes
42
Section 17.3.
Binding Effect, Etc
42
Section 17.4.
Notes Held by Company, Etc
42
SECTION 18.
NOTICES
43
SECTION 19.
REPRODUCTION OF DOCUMENTS
43
SECTION 20.
CONFIDENTIAL INFORMATION
44
SECTION 21.
SUBSTITUTION OF PURCHASER
45
SECTION 22.
MISCELLANEOUS
45
Section 22.1.
Successors and Assigns
45
Section 22.2.
Accounting Terms
45



iii

--------------------------------------------------------------------------------



Section 22.3.
Severability
46
Section 22.4.
Construction, Etc
46
Section 22.5.
Counterparts
47
Section 22.6.
Governing Law
47
Section 22.7
Jurisdiction and Process; Waiver of Jury Trial
47
Signature
49



iv

--------------------------------------------------------------------------------





Schedule A
-
Defined Terms
Schedule 1‑A
-
Form of 3.35% Senior Notes, Series A, due February 17, 2027
Schedule 1‑B
-
Form of 3.45% Senior Notes, Series B, due February 17, 2029
Schedule 1.2
-
Form of General Partner Guaranty
Schedule 4.4(a)
  (x) and (y)
-
Form of Opinion of Special Counsel for the Company
Schedule 4.4(b)
-
Form of Opinion of Special Counsel for the Purchasers
Schedule 5.3
-
Disclosure Materials
Schedule 5.4
-
Subsidiaries of the Company and Ownership of Subsidiary Stock
Schedule 5.5
-
Financial Statements
Schedule 5.15
-
Existing Debt
Schedule 10.5(a)
-
Unencumbered Asset Pool Properties (Fee Interests)
Schedule 10.5(b)
-
Unencumbered Asset Pool Properties (Leasehold Interests)
Purchaser Schedule
-
Information Relating to Purchasers





v

--------------------------------------------------------------------------------




Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064




$175,000,000 3.35% Senior Notes, Series A, due February 17, 2027
$75,000,000 3.45% Senior Notes, Series B, due February 17, 2029


September 14, 2016




To Each of the Purchasers Listed in
the Purchaser Schedule Hereto:
Ladies and Gentlemen:
Kilroy Realty, L.P., a Delaware limited partnership (the “Company”), agrees with
each of the Purchasers as follows:
Section 1.
Authorization of Notes.

Section 1.1.    Authorization of Notes. The Company will authorize the issue and
sale of (a) $175,000,000 aggregate principal amount of its 3.35% Senior Notes,
Series A, due February 17, 2027 (the “Series A Notes”), and (b) $75,000,000
aggregate principal amount of its 3.45% Senior Notes, Series B, due February 17,
2029 (the “Series B Notes”; the Series A Notes and the Series B Notes are
hereinafter collectively referred to as the “Notes”). The Notes shall be
substantially in the form set out in Schedule 1‑A and Schedule 1‑B,
respectively. Certain capitalized and other terms used in this Agreement are
defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 22.4 shall govern.
Section 1.2.    General Partner Guaranty. The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the General Partner pursuant to the guaranty agreement
substantially in the form of Schedule 1.2 attached hereto and made a part hereof
(as the same may be amended, modified, extended or renewed, the “General Partner
Guaranty”).
Section 1.3.    Subsidiary Guaranty. The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement may be absolutely and unconditionally
guaranteed by certain of its Subsidiaries pursuant to, and to the extent
required by, Section 9.7.






--------------------------------------------------------------------------------





Section 2.
Sale and Purchase of Notes.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and in the
series specified opposite such Purchaser’s name in the Purchaser Schedule at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non‑performance of
any obligation by any other Purchaser hereunder.
Section 3.
Closing.

The execution and delivery of the Note Purchase Agreement shall occur at the
offices of Chapman and Cutler LLP, 111 W. Monroe Street, Chicago, Illinois 60603
on September 14, 2016 (the “Execution Date”).
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler, LLP, 111 W. Monroe, Chicago, Illinois
60603, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on February 17,
2017 or on such other Business Day thereafter on or prior to February 21, 2017
as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes of the series to be purchased
by such Purchaser in the form of a single Note (or such greater number of Notes
in denominations of at least $100,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 93400‑00622 at Union Bank, 445 S. Figueroa Street, Los Angeles,
CA, 90071‑1602, ABA# 122 000 496, Account Name: Kilroy Realty LP. If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s reasonable satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure by the Company to tender such Notes or any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
reasonable satisfaction.
Section 4.
Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Closing, of the following
conditions:
Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct on the Execution
Date and in all material respects at the Closing.


2

--------------------------------------------------------------------------------




(b)    The representations and warranties of the General Partner in the General
Partner Guaranty shall be correct in all material respects at the Closing.
Section 4.2.    Performance; No Default. (a) The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing,
including from the Execution Date to the Closing. Immediately before and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing and no Change of Control shall
have occurred. Neither the Company nor any Subsidiary shall have entered into
any transaction since the date of the Investor Presentation that would have been
prohibited by Section 10 had such Section applied since such date.
(b)    The General Partner shall have performed and complied with all agreements
and conditions contained in the General Partner Guaranty required to be
performed or complied with by it prior to or at the Closing.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have
been fulfilled.
(b)    Officer’s Certificate of the General Partner. The General Partner shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1(b), 4.2(b) and
4.9 have been fulfilled.
(c)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of the Closing, certifying as to (i) the resolutions attached thereto
and other partnership proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.
(d)    Secretary’s Certificate of the General Partner. The General Partner shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the General Partner Guaranty and (ii) the General
Partner’s organizational documents as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from (x) Latham & Watkins LLP, special counsel for the Company and
the General Partner, covering the matters set forth in Schedule 4.4(a)(x) and
(y) Ballard Spahr LLP, special Maryland counsel for the General Partner,
covering the matters set forth in Schedule 4.4(a)(y) and covering such other
customary matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such


3

--------------------------------------------------------------------------------




opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other customary matters incident
to such transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser at least ten Business Days prior to the Closing, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before (i) the Execution Date and (ii) the
Closing the reasonable and documented fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to Execution Date or the Closing, as applicable.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.
Section 4.9.    Changes in Corporate Structure. Each of the Company and the
General Partner shall not have changed its respective jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    General Partner Guaranty. The General Partner Guaranty shall
have been executed and delivered by the General Partner and shall be in full
force and effect.


4

--------------------------------------------------------------------------------




Section 4.12.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 5.
Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser on the Execution Date and
on the date of the Closing that:
Section 5.1.    Organization; Power and Authority. The Company is a limited
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the limited partnership power and authority (a) to own or hold under lease
the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact and (b) to execute and deliver
this Agreement and the Notes and to perform the provisions hereof and thereof,
except in each case referred to in clause (a), to the extent that failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary limited partnership action on the part of the
Company, and this Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agent, Barclays Capital
Inc., has delivered to each Purchaser a copy of a Private Placement Investor
Presentation, dated August 9, 2016 (the “Investor Presentation”), relating to
the transactions contemplated hereby. The Investor Presentation fairly
describes, in all material respects, the general nature of the business and
principal properties of the Company and its Subsidiaries. This Agreement, the
Investor Presentation, the financial statements listed in Schedule 5.5 and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company prior to August 17, 2016 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Investor Presentation and such documents, certificates or other writings and
such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in


5

--------------------------------------------------------------------------------




light of the circumstances under which they were made; provided that, with
respect to projections, estimates and other forward looking information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. Except as disclosed in
the Disclosure Documents, since December 31, 2015, there has been no change in
the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) as of the Execution Date
complete and correct lists of (i) the Company’s Subsidiaries, showing, as to
each Subsidiary, the name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Subsidiary Guarantor, and (ii) the Company’s directors and
senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non‑assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement, other than any changes since the Execution
Date which would not be prohibited by, or cause a default under, Section 10 had
such Section applied since such date and which are disclosed on an updated
Schedule 5.4 delivered to the Purchasers at least five Business Days prior to
Closing.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(d)    As of the Execution Date, no Subsidiary is subject to any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes and agreements governing Non‑Recourse Debt) restricting the ability of
such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the General
Partner, the Company and its consolidated Subsidiaries. All of such financial
statements (including in each case the related


6

--------------------------------------------------------------------------------




schedules and notes) fairly present in all material respects the consolidated
financial position of the General Partner, the Company and its consolidated
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year‑end
adjustments and the absence of footnotes). The General Partner, the Company and
its Subsidiaries do not have any Material liabilities that are not disclosed in
the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, (x) any indenture, mortgage, deed of trust, loan, purchase
or credit agreement or lease in any material respect, (y) corporate charter,
regulations or by‑laws or shareholders agreement or (z) any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected in any material respect, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary in any material respect or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to the Company or any Subsidiary in any material respect.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, except for consents, approvals,
authorizations, filings and declarations which have been duly obtained, given or
made and are in full force and effect.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened in writing against or affecting
the Company or any Subsidiary or any property of the Company or any Subsidiary
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due


7

--------------------------------------------------------------------------------




and payable on such returns and all other taxes and assessments levied upon them
or their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2011.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and marketable title to, or valid leasehold interests in, their
respective real properties necessary or used in the ordinary conduct of their
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and in each
case free and clear of Liens prohibited by this Agreement.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect on any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan for which the Company may have any
liability in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, (i) neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and (ii) no event, transaction or condition has occurred
or exists that could, individually or in the aggregate, reasonably be expected
to result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the


8

--------------------------------------------------------------------------------




Company or any ERISA Affiliate, in either case pursuant to Title IV of ERISA or
to section 430(k) of the Code or pursuant to any such penalty or excise tax
provisions under the Code or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the present value of the
aggregate benefit liabilities under each of the Pension Plans (other than
Multiemployer Plans), determined as of the end of such Pension Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Pension Plan’s most recent actuarial valuation report,
did not exceed the aggregate current value of the assets of such Pension Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
(c)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Company and its ERISA
Affiliates have not incurred and are not reasonably expected to incur withdrawal
liabilities under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans.
(d)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries do not have any postretirement benefit obligation (determined in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715‑60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code).
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each such Purchaser’s
representations in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by each such Purchaser.
(f)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries do not have any obligations with respect to any Non‑U.S. Plans.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than not more than 60 Institutional Investors (including the Purchasers), each
of which has been offered the Notes at a private sale for investment. Neither
the Company nor anyone acting on its behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the


9

--------------------------------------------------------------------------------




Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to refinance existing Debt, to
redeem preferred equity and for general corporate purposes, including funding
acquisitions and development. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
Section 5.15.    Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of June 30, 2016 (including descriptions of
the obligors and obligees (or the agent, trustee or other entity acting in a
similar capacity on behalf of the obligees), principal amounts outstanding, any
collateral therefor and any Contingent Obligation in respect thereof), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Debt of the Company or
its Subsidiaries other than changes that would not be prohibited by, or cause a
default under, Section 10 had such Section applied since such date and that are
disclosed on an updated Schedule 5.15 delivered to the Purchasers at least five
Business Days prior to Closing. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of the Company or such Subsidiary and no event
or condition exists with respect to any Debt of the Company or any Subsidiary
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Debt to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Debt or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Debt, other than any Liens incurred since the
Execution Date which would not be prohibited by, or cause a default under,
Section 10 had such Section applied since such date and which are disclosed on
an updated Schedule 5.15 delivered to the Purchasers at least five Business Days
prior to Closing.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other


10

--------------------------------------------------------------------------------




organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Company, except (i) as disclosed
in Schedule 5.15 or (ii) with respect to agreements entered into after the
Execution Date (1) with terms no more restrictive on the Company or any
Subsidiary than this Agreement and (2) disclosed on an updated Schedule 5.15
delivered to the Purchasers at least five Business Days prior to Closing.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person or (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any written notice of any
claim and no proceeding has


11

--------------------------------------------------------------------------------




been instituted asserting any claim against the Company or any of its
Subsidiaries or any of their respective real properties or other assets now or
formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    REIT Status. The General Partner is qualified, and the General
Partner intends to continue to qualify, as a REIT.
Section 6.    Representations of the Purchasers.
Section 6.1.    Purchase for Investment. Each Purchaser severally represents
(a) that it is purchasing the Notes for its own account or for one or more
separate accounts maintained by such Purchaser or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control and (b) that it is an institutional
accredited investor within the meaning of Rule 501(a)(1), (2), (3) or (7) under
the Securities Act. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.


12

--------------------------------------------------------------------------------




Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate


13

--------------------------------------------------------------------------------




(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.    Information as to Company.
Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements – within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
General Partner’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the General Partner is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under the Primary Credit Facility or the date on which such
corresponding financial statements are delivered under the Primary Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the General
Partner (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,
(i)    a consolidated balance sheet of the General Partner, the Company and its
consolidated Subsidiaries as at the end of such quarter, and


14

--------------------------------------------------------------------------------




(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the General Partner, the Company and its consolidated
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments and the absence of footnotes; provided that delivery within the time
period specified above of copies of the General Partner’s Form 10‑Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a);
(b)    Annual Statements – within 120 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
General Partner’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC
regardless of whether the General Partner is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under the Primary Credit Facility or the date on which such
corresponding financial statements are delivered under the Primary Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the General Partner, duplicate copies of
(i)    a consolidated balance sheet of the General Partner, the Company and its
consolidated Subsidiaries as at the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the General Partner, the Company and its consolidated Subsidiaries
for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based (except for a qualification or
an exception to the extent related to the maturity or refinancing of the Notes
or any other Debt) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances; provided that delivery within the
time period specified above of copies of the General Partner’s Form 10‑K
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(b);


15

--------------------------------------------------------------------------------




(c)    SEC and Other Reports – promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability or requests or consents to the
eligibility of unencumbered assets, customary or routine periodic financial and
servicing statements and compliance certificates and similar matters) or (y) to
its public Securities holders generally, and (ii) each regular or periodic
report, each registration statement (without exhibits except as expressly
requested by such Purchaser or such holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;
(d)    Notice of Default or Event of Default – promptly, and in any event within
5 days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    ERISA Matters – promptly, and in any event within 5 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Pension Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
(ii)    the institution by the PBGC of, or the written threat by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan, or the receipt
by the Company or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan;
(iii)    any event, transaction or condition that results in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
pension benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien,


16

--------------------------------------------------------------------------------




taken together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or
(iv)    receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non‑U.S. Plans;
(f)    Notices from Governmental Authority – promptly, and in any event within
30 days after receipt thereof, copies of any notice to the General Partner, the
Company or any Subsidiary from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors – within 10 days following the
date on which the General Partner’s auditors resign or the General Partner
elects to change auditors, as the case may be, notification thereof, together
with such further information as the Required Holders may request; and
(h)    Unencumbered Assets – if required to be delivered to the lenders under
the Primary Credit Facility then in effect, simultaneously with delivery of the
information required by Sections 7.1(a) and (b), a statement of Unencumbered
Asset Pool Net Operating Cash Flow with respect to each Unencumbered Asset Pool
Property and a list of all Unencumbered Asset Pool Properties;
(i)    Requested Information – with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the General Partner, the Company or any of its
Subsidiaries (including actual copies of the Company’s Form 10‑Q and Form 10‑K)
or relating to the ability of the Company to perform its obligations hereunder
and under the Notes as from time to time may be reasonably requested by any such
Purchaser or such holder of a Note; provided, that, except as set forth in
Section 7.2(a) or as would otherwise be required to be delivered pursuant to
Section 7.1(c), so long as no Default or Event of Default has occurred and is
continuing, the Company and its Subsidiaries shall not be required to prepare or
deliver monthly financial statements or any other financial statements than
those (i) described in Section 7.1(a) and (b) above or (ii) included in their
Form 10‑Qs and Form 10‑Ks.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:
(a)    Covenant Compliance – setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 (including, without limitation,
any covenant incorporated herein pursuant to Section 10.6) during the quarterly
or annual period covered by the financial statements then being furnished
(including with respect to each


17

--------------------------------------------------------------------------------




such provision that involves mathematical calculations, the information from
such financial statements that is required to perform such calculations) and
detailed calculations of the maximum or minimum amount, ratio or percentage, as
the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary (i) has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to
Section 22.2(a)) or (ii) has made an election to use GAAP in effect prior to a
change in GAAP in accordance with Section 22.2(b), as to the period covered by
any such financial statement, such Senior Financial Officer’s certificate as to
such period shall include a reconciliation from GAAP with respect to such
election or use of GAAP in effect prior to a change in GAAP;
(b)    Event of Default – certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and
(c)    Subsidiary Guarantors – setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer (or
the steps the Company is taking to cause such required Subsidiary to become a
Subsidiary Guarantor).
(d)    Real Property Assets – setting forth the list and value of all Permitted
Pledged Real Property Assets eligible to be included in the determination of
Unencumbered Asset Pool Properties Value.
Section 7.3.    Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:
(a)    No Default – if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants (it being
understood and agreed that only one such request for a discussion with the
Company’s independent public accountants shall be made per fiscal year by all
Purchasers and holders of Notes and such discussion shall be


18

--------------------------------------------------------------------------------




held on or around the end of the SAS 100 review period and that representatives
of the Company shall be permitted to be present at any such meeting), and (with
the consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
provided that only one such visit or one such discussion shall be made per
fiscal year by each Purchaser or holder of Notes; and
(b)    Default – if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries (provided that the Company shall receive written notice of
such meeting and representatives of the Company shall be entitled (but not
required) to be present at any such meeting)), all at such times and as often as
may be reasonably requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) or (h) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Section 7.1(c) are
delivered to each Purchaser and each holder of a Note by e‑mail at the e‑mail
address set forth on such Purchaser’s or such holder’s Purchaser Schedule or as
communicated from time to time in a separate writing delivered to the Company;
(b)    the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.kilroyrealty.com
as of the date of this Agreement;
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each Purchaser and each holder of Notes
has free access; or
(d)    the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its


19

--------------------------------------------------------------------------------




home page on the internet or on IntraLinks or on any other similar website to
which each Purchaser and each holder of Notes has free access;
provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each Purchaser and each
holder of a Note prior written notice, which may be by e‑mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any Purchaser or any holder to receive
paper copies of such forms, financial statements, other information and
Officer’s Certificates or to receive them by e‑mail, the Company will promptly
e‑mail them or deliver such paper copies, as the case may be, to such Purchaser
or such holder.
Section 8.        Payment and Prepayment of the Notes.    
Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any series of Notes, in an amount not less than
5% of the aggregate principal amount of any series of Notes then outstanding in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make‑Whole Amount determined for the prepayment date with respect to
such principal amount; provided, that in the event such prepayment pursuant to
this Section 8.2 occurs on or after (a) December 19, 2026 in the case of the
Series A Notes and (b) December 19, 2028 in the case of the Series B Notes,
Notes of such series may be prepaid at 100% of the principal amount of such
Notes, together with interest on such Notes accrued to the date of prepayment,
but without Make‑Whole Amount or other premium. The Company will give each
holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the holders of more than 50% of
the principal amount of the Notes of such series to be prepaid then outstanding
agree to another time period pursuant to Section 17. Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of such series of Notes to be prepaid on such date, the principal amount
of each Note of such series held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make‑Whole
Amount (if any) for each series due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make‑Whole Amount
(if any) as of the specified prepayment date.
(b)    Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all


20

--------------------------------------------------------------------------------




of the Notes of all series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof.
Section 8.3.    Allocation of Partial Prepayments. (a) In the case of each
partial prepayment of a series of Notes pursuant to Section 8.2(a), the
principal amount of the Notes of such series to be prepaid shall be allocated
among all of the Notes of such series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
(b)    In the case of each partial prepayment of a series of Notes pursuant to
Section 8.2(b), the principal amount of the Notes to be prepaid shall be
allocated among all of the Notes regardless of series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.
(c)    Any prepayments pursuant to Section 8.7 shall be applied only to the
Notes of the holders electing to participate in such prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make‑Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make‑Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any series except (a) upon the
payment or prepayment of the Notes of any series in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or any other Affiliate pro rata to the holders of all Notes of any
series at the time outstanding upon the same terms and conditions. Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 10 Business Days. If the holders of more than 50% of the principal amounts
of the Notes of the applicable series then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such series of Notes of
such fact and the expiration date for the acceptance by holders of such series
of Notes shall be extended by the number of days necessary to give each such
remaining holder at least 10 Business Days from its receipt of notice to accept
such offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes. Notwithstanding anything contained in this Section 8.5 to the
contrary, if and so long as any Default or Event of Default shall have occurred
and be continuing, any offer to purchase the Notes pursuant to the provisions of
Section 8.5(b) shall be allocated among all of the Notes of all


21

--------------------------------------------------------------------------------




series at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.
Section 8.6.    Make‑Whole Amount.
The term “Make‑Whole Amount” means, with respect to any Note of any series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make‑Whole Amount may in no
event be less than zero.
For the purposes of determining the Make‑Whole Amount, the following terms have
the following meanings:
“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on‑the‑run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on‑the‑run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable


22

--------------------------------------------------------------------------------




successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year comprised of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change of Control.
(a)    Notice of Change of Control. The Company will, within ten (10) Business
Days after the occurrence of any Change of Control, give written notice (the
“Change of Control Notice”) of such Change of Control to each holder of Notes.
Such Change of Control Notice shall contain and constitute an offer to prepay
the Notes as described in Section 8.7(b) hereof and shall be accompanied by the
certificate described in Section 8.7(e).
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change of Control Notice (the “Proposed Prepayment
Date”). Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change of Control Notice.


23

--------------------------------------------------------------------------------




(c)    Acceptance. Any holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not fewer than 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.7 shall be deemed to constitute a rejection of such
offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes together with
accrued and unpaid interest thereon but without any Make‑Whole Amount or other
premium. The prepayment shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change of Control
Notice, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.7; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, the general nature and date of
the Change of Control.
Section 8.8.    Payments Due on Non‑Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make‑Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.
Section 9.
Affirmative Covenants.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company covenants that:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non‑compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


24

--------------------------------------------------------------------------------




Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co‑insurance and self‑insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all material tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep its limited partnership existence in full
force and effect. Subject to Section 10.2, the Company will at all times
preserve and keep in full force and effect the corporate, limited partnership or
limited liability company existence of each of its Subsidiaries (unless merged
into the Company or a Wholly‑Owned Subsidiary) and all rights and franchises of
the Company and its Subsidiaries unless, in the good faith judgment of the
Company, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and in conformity in all material respects with all applicable requirements
of any Governmental Authority having legal or regulatory jurisdiction over the
Company or such Subsidiary, as the case may be. The Company will, and will cause
each of its Subsidiaries to, keep books, records and accounts which, in
reasonable detail, accurately reflect in all material respects all transactions
and dispositions of assets. The Company and its Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective


25

--------------------------------------------------------------------------------




books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.
Section 9.7.    Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co‑borrower or otherwise, for or in respect of
any Debt under any Material Credit Facility to concurrently therewith:
(i)    enter into an agreement (or joinder to an existing Subsidiary Guaranty if
a Subsidiary Guaranty has previously been delivered hereunder) in form and
substance reasonably satisfactory to the Required Holders providing for the
guaranty by such Subsidiary, on a joint and several basis with all other such
Subsidiaries, of (x) the prompt payment in full when due of all amounts payable
by the Company pursuant to the Notes (whether for principal, interest,
Make‑Whole Amount or otherwise) and this Agreement, including all indemnities,
fees and expenses payable by the Company thereunder and (y) the prompt, full and
faithful performance, observance and discharge by the Company of each and every
covenant, agreement, undertaking and provision required pursuant to the Notes or
this Agreement to be performed, observed or discharged by it (a “Subsidiary
Guaranty”); and
(ii)    deliver the following to each Purchaser and each holder of a Note:
(A)    an executed counterpart of such Subsidiary Guaranty or joinder thereto;
(B)    to the extent required under any Material Credit Facility, a certificate
signed by an authorized responsible officer of such Subsidiary containing
representations and warranties on behalf of such Subsidiary to the same effect,
mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and 5.7 of this
Agreement (but with respect to such Subsidiary and such Subsidiary Guaranty
rather than the Company);
(C)    to the extent required under any Material Credit Facility, all documents
as may be reasonably requested by the Required Holders to evidence the due
organization, continuing existence and, where applicable, good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty or joinder
thereto and the performance by such Subsidiary of its obligations thereunder;
and
(D)    to the extent required under any Material Credit Facility, an opinion of
counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary and such Subsidiary Guaranty as the Required Holders
may reasonably request.


26

--------------------------------------------------------------------------------




(b)    At the election of the Company and by written notice to each Purchaser
and each holder of Notes, any Subsidiary Guarantor that has provided a
Subsidiary Guaranty (or a joinder thereto) under subparagraph (a) of this
Section 9.7 may be discharged from all of its obligations and liabilities under
its Subsidiary Guaranty (and joinder thereto, as the case may be) and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the Purchasers or holders,
provided that (i) if such Subsidiary Guarantor is a guarantor or is otherwise
liable for or in respect of any Material Credit Facility, then such Subsidiary
Guarantor has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under its Subsidiary
Guaranty (and joinder thereto, as the case may be)) under such Material Credit
Facility, (ii) at the time of, and after giving effect to, such release and
discharge, no Default or Event of Default shall be existing, (iii) no amount is
then due and payable under such Subsidiary Guaranty, (iv) if in connection with
such Subsidiary Guarantor being released and discharged under any Material
Credit Facility, any fee or other form of consideration is given to any holder
of Debt under such Material Credit Facility for such release, the holders of the
Notes shall receive equivalent consideration substantially concurrently
therewith and (v) each holder shall have received a certificate of a Responsible
Officer certifying as to the matters set forth in clauses (i) through (iv).
Section 9.8.    General Partner Status. The Company shall at all times cause the
General Partner to (i) maintain its status as a self‑directed and
self‑administered REIT under the Code, (ii) remain in compliance in all material
respects with all provisions applicable to the qualification of the Company as a
REIT under the Code and (iii) remain (or its successor to remain) listed, traded
or quoted on the New York Stock Exchange, NASDAQ, or other public exchange or
automated quotation system.
Section 9.9.    Priority of Obligations. The Company will ensure that its
payment obligations under this Agreement and the Notes, and the payment
obligations of any Note Guarantor under its Note Guaranty, will at all times
rank at least pari passu, without preference or priority, with all other
unsecured and unsubordinated Debt of the Company and such Note Guarantor, as
applicable.
Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 9 on or
after the Execution Date and prior to the Closing (including after giving effect
to the issuance of the Notes on a pro forma basis); however, if such failure
occurs, then any of the Purchasers may elect not to purchase the Notes on the
date of the Closing that is specified in Section 3.
Section 10.
Negative Covenants.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company covenants that:
Section 10.1.    Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any transaction
or group of related transactions (including the purchase, lease, sale or
exchange of properties of any kind or the rendering of any


27

--------------------------------------------------------------------------------




service) with any Affiliate (other than the General Partner, the Company or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s‑length transaction with a Person
not an Affiliate.
Section 10.2.    Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:
(a)    in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a Solvent
corporation, limited liability company or limited partnership organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), and, if the Company is not such corporation, limited
liability company or limited partnership, (i) such corporation, limited
liability company or limited partnership shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes and
(ii) such corporation, limited liability company or limited partnership shall
have caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
(b)    in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the General Partner, the Company, such Subsidiary Guarantor or
another Subsidiary Guarantor; (2) (A) a Solvent corporation, limited liability
company or limited partnership (other than the General Partner, the Company or
another Subsidiary Guarantor), (B) that, if such Subsidiary Guarantor was
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), is organized and existing under the laws
of the United States or any state thereof (including the District of Columbia)
and (C) if such Subsidiary Guarantor is not such corporation, limited liability
company or limited partnership, (x) such corporation, limited liability company
or limited partnership shall have executed and delivered to each holder of Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of the Subsidiary Guaranty of such Subsidiary Guarantor
and (y) the Company shall have caused to be delivered to each holder of Notes an
opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; or (3) any other
Person so


28

--------------------------------------------------------------------------------




long as the transaction is treated as a disposition of all of the assets of such
Subsidiary Guarantor for purposes of this Agreement and, based on such
characterization, would be permitted pursuant to this Agreement;
(c)    in the case of such transaction involving the Company, each Note
Guarantor under any Note Guaranty that is outstanding at the time such
transaction or each transaction in such a series of transactions occurs
reaffirms its obligations under such Note Guaranty in writing at such time
pursuant to documentation that is reasonably acceptable to the Required Holders;
and
(d)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation, limited liability company or limited partnership that shall
theretofore have become such in the manner prescribed in this Section 10.2, from
its liability under (x) this Agreement or the Notes (in the case of the Company)
or (y) the Subsidiary Guaranty (in the case of any Subsidiary Guarantor),
unless, in the case of the conveyance, transfer or lease of substantially all of
the assets of a Subsidiary Guarantor, such Subsidiary Guarantor is released from
its Subsidiary Guaranty in accordance with Section 9.7(b) in connection with or
immediately following such conveyance, transfer or lease.
Section 10.3.    Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Investor Presentation.
Section 10.4.    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.
Section 10.5.    Financial Covenants.
(a)    Total Debt to Total Asset Value. As of the last day of each calendar
quarter, the Company shall not permit the Total Debt Ratio to be greater than
60%; provided, however, with respect to any period in which the Company or any
of its Consolidated Subsidiaries have acquired a Real Property Asset (or
multiple Real Property Assets in a single transaction) for a


29

--------------------------------------------------------------------------------




price of more than $150,000,000, Total Debt to Total Asset Value for such
quarter and the next succeeding quarter may increase to 65% (an “NPA Acquisition
Spike”), provided such ratio shall not exceed 60% thereafter unless the Company
or any of its Consolidated Subsidiaries have acquired another Real Property
Asset (or multiple Real Property Assets in a single transaction) for a price of
more than $150,000,000, in a subsequent quarter in which event the NPA
Acquisition Spike shall again apply.
Notwithstanding the foregoing, if at any time any similar acquisition spike
under the Primary Credit Facility (a “Bank Acquisition Spike”) is excluded,
terminated, tightened, amended or otherwise modified or limited with the result
that such Bank Acquisition Spike is more restrictive than the NPA Acquisition
Spike, the NPA Acquisition Spike shall similarly be so excluded, terminated,
tightened, amended or otherwise modified or limited to the same extent as the
exclusion, termination, tightening or other amendment or modification thereof
under the Primary Credit Facility; provided, that in the event the Bank
Acquisition Spike is thereafter subsequently loosened, relaxed, amended or
otherwise modified to be less restrictive, the NPA Acquisition Spike shall
similarly be thereafter so loosened, relaxed, amended or otherwise modified;
provided that if a Default or Event of Default shall have occurred and be
continuing at the time the Bank Acquisition Spike is to be so subsequently
loosened, relaxed, amended or otherwise modified to be less restrictive, the
prior written consent thereto of the Required Holders shall be required as a
condition to the loosening or other amendment or modification of the NPA
Acquisition Spike; and provided, further, that in any and all events, the NPA
Acquisition Spike shall not in any event be deemed or construed to be loosened,
relaxed, amended or otherwise modified by operation of the terms of this
Section 10.5(a) to be less restrictive on the Company than the NPA Acquisition
Spike as in effect on the date of this Agreement.
(b)    Fixed Charge Coverage. As of the last day of each calendar quarter, the
Company shall not permit the ratio of (x) Annual EBITDA, less reserves for
Capital Expenditures of (i) $.30 per square foot per annum for each Real
Property Asset that is an office property and (ii) $.15 per square foot per
annum for each Real Property Asset that is an industrial property to (y) the sum
of (i) Total Debt Service and (ii) dividends or other payments payable by the
General Partner with respect to any preferred stock issued by the General
Partner and distributions or other payments payable by the Company with respect
to any preferred partnership units of the Company, to be less than 1.50:1.00.
(c)    Limitation on Secured Debt. The Company shall not permit the Secured Debt
of the Company, the General Partner and their Consolidated Subsidiaries on a
consolidated basis, which for purposes hereof shall be deemed to include the
Company’s and the General Partner’s pro rata share of the Secured Debt of any
Minority Holdings of the Company or the General Partner, to at any time exceed
forty percent (40%) of Total Asset Value.
(d)    Unsecured Debt Ratio. The Company shall not at any time permit the
Unsecured Debt Ratio to be less than 1.50:1.0; provided that at any time the
value of any Permitted Pledged Real Property Assets is eligible to be included
in the determination of Unencumbered Asset Pool Properties Value, the Company
shall not permit the Unsecured Debt Ratio to be less than 1.60:1.0.


30

--------------------------------------------------------------------------------




Section 10.6.    Most Favored Lender Status. (a) If (i) as of the date of this
Agreement, the Primary Credit Facility, or (ii) after the date of this
Agreement, the General Partner, the Company or any Subsidiary Guarantor enters
into any amendment or other modification of the Primary Credit Facility, or
(iii) after the date of this Agreement, the General Partner, the Company or any
Subsidiary Guarantor enters into any new Primary Credit Facility that in any
such case has on the date of this Agreement, or after the date of this Agreement
results in, one or more additional or more restrictive MFL Provisions than those
contained in this Agreement being contained in any such Primary Credit Facility
(such additional or more restrictive MFL Provision, together with all
definitions relating thereto, the “Primary Credit Facility Additional
Provision(s)”), then the terms of this Agreement, without any further action on
the part of the General Partner, the Company, any Subsidiary Guarantor or any of
the holders of the Notes, will unconditionally be deemed on the effective date
of such Primary Credit Facility Additional Provision(s) to be automatically
amended to include such Primary Credit Facility Additional Provision(s), and any
event of default in respect of any such additional or more restrictive
MFL Provision(s) so included herein shall be deemed to be an Event of Default
under Section 11(c) (after giving effect to any grace or cure provisions under
such Primary Credit Facility Additional Provision(s), subject to all applicable
terms and provisions of this Agreement, including, without limitation, all
rights and remedies exercisable by the holders of the Notes hereunder.
(b)    If after the date of execution of the Primary Credit Facility, any one or
more of the Primary Credit Facility Additional Provision(s) is excluded,
terminated, loosened, tightened, amended or otherwise modified under the Primary
Credit Facility, then and in such event any such Primary Credit Facility
Additional Provision(s) theretofore included in this Agreement pursuant to the
requirements of this Section 10.6 shall then and thereupon automatically and
without any further action by any Person be so excluded, terminated, loosened,
tightened or otherwise amended or modified under this Section 10.6 to the same
extent as the exclusion, termination, loosening, tightening of other amendment
or modification thereof under the Primary Credit Facility; provided that if a
Default or Event of Default shall have occurred and be continuing by reason of
the Primary Credit Facility Additional Provision(s) at the time any such Primary
Credit Facility Additional Provision(s) is or are to be so excluded, terminated,
loosened, tightened, amended or modified under this Section 10.6, the prior
written consent thereto of the Required Holders shall be required as a condition
to the exclusion, termination, loosening, tightening or other amendment or
modification of any such Primary Credit Facility Additional Provision(s), as the
case may be; and provided, further, that in any and all events, the financial
covenant(s) and related definitions or any event of default constituting any
financial covenant and Events of Default contained in this Agreement as in
effect on the date of this Agreement shall not in any event be deemed or
construed to be excluded, terminated, loosened, relaxed, amended or otherwise
modified by operation of the terms of this Section 10.6, and only any such
Primary Credit Facility Additional Provision(s) shall be so excluded,
terminated, loosened, tightened, amended or otherwise modified pursuant to the
terms hereof.
(c)    The Company shall from time to time, upon request by the Required
Holders, promptly execute and deliver at its expense (including, without
limitation, the reasonable and documented fees and expenses of one counsel for
the holders of the Notes, taken as a whole) an amendment to this Agreement in
form and substance reasonably satisfactory to the Required


31

--------------------------------------------------------------------------------




Holders evidencing that, pursuant to this Section 10.6, this Agreement then and
thereafter includes, excludes, amends or otherwise modifies any Primary Credit
Facility Additional Provision(s), as the case may be; provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment.
(d)    The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company, any co‑obligor or any Note Guarantor
as consideration for or as an inducement to the entering into by any such
creditor of any amendment, waiver or other modification to the Primary Credit
Facility, the effect of which amendment, waiver or other modification is to
exclude, terminate, loosen, tighten or otherwise amend or modify any Primary
Credit Facility Additional Provision(s), unless such consideration or
remuneration is concurrently paid, on the same terms, ratably to the holders of
all of the Notes then outstanding.
(e)    The parties hereto acknowledge and agree that as of the date of this
Agreement the “Unencumbered Asset Pool Debt Service Coverage” and “Dividends”
covenants set forth in Section 5.8(e) and (f), respectively, of the Bank Credit
Agreement shall constitute Primary Credit Facility Additional Provision(s).
Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 10 on or
after the Execution Date and prior to the Closing (including after giving effect
to the issuance of the Notes on a pro forma basis); however, if such failure
occurs, then any of the Purchasers may elect not to purchase the Notes on the
date of the Closing that is specified in Section 3.
Section 11.
Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make‑Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10.5 or incorporated herein pursuant to
Section 10.6 (after giving effect to any grace or cure provisions under such
Primary Credit Facility Additional Provision(s) so incorporated); or
(d)    the Company or any Note Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Note Guaranty and such default is not
remedied within 30 days after


32

--------------------------------------------------------------------------------




the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any Note
Guarantor or by any officer of such Note Guarantor in any Note Guaranty or any
writing furnished in connection with such Note Guaranty proves to have been
false or incorrect in any material respect on the date as of which made; or
(f)    (i) the Company, the General Partner or any Material Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make‑whole amount or interest on any Recourse Debt or
Debt guaranteed by the Company, the General Partner or such Material Subsidiary
(other than Debt under the Note Documents) that is outstanding in an aggregate
principal amount of at least $50,000,000 (or its equivalent in the relevant
currency of payment) (provided, that if at any time the threshold for Debt which
may trigger a cross default, cross acceleration or similar provision under the
Primary Credit Facility at such time is greater than $50,000,000, the threshold
for Debt which may trigger an Event of Default under this clause shall be such
greater amount for so long as such greater amount shall remain in effect under
such Primary Credit Facility, provided, further, however that, notwithstanding
the terms of the Primary Credit Facility, in no event shall the threshold for
Debt which may trigger an Event of Default under this clause be greater than
$125,000,000) beyond any period of grace provided with respect thereto, and such
default shall not be waived by the applicable lender (which waiver shall serve
to reinstate the applicable loan), or (ii) the Company, the General Partner or
any Material Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Recourse Debt or Debt guaranteed by the Company,
the General Partner or such Material Subsidiary (other than Debt under the Note
Documents) in an aggregate outstanding principal amount of at least $50,000,000
(or its equivalent in the relevant currency of payment) (provided, that if at
any time the threshold for Debt which may trigger a cross default, cross
acceleration or similar provision under the Primary Credit Facility at such time
is greater than $50,000,000, the threshold for Debt which may trigger an Event
of Default under this clause shall be such greater amount for so long as such
greater amount shall remain in effect under such Primary Credit Facility,
provided, further, however that, notwithstanding the terms of the Primary Credit
Facility, in no event shall the threshold for Debt which may trigger an Event of
Default under this clause be greater than $125,000,000) or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Debt has become, or has been
declared (or one or more Persons are entitled to declare such Debt to be), due
and payable before its stated maturity or before its regularly scheduled dates
of payment, and such default shall not be waived by the applicable lender (which
waiver


33

--------------------------------------------------------------------------------




shall serve to reinstate the applicable loan), or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Recourse Debt or Debt guaranteed by the
Company, the General Partner or such Material Subsidiary (other than Debt under
the Note Documents) to convert such Debt into equity interests), and such event
or condition shall not be waived by the applicable lender (which waiver shall
serve to reinstate the applicable loan), (x) the Company, the General Partner or
any Material Subsidiary has become obligated to purchase or repay Recourse Debt
or Debt guaranteed by the Company, the General Partner or such Material
Subsidiary (other than Debt under the Note Documents) before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $50,000,000 (or its equivalent in the
relevant currency of payment) (provided, that if at any time the threshold for
Debt which may trigger a cross default, cross acceleration or similar provision
under the Primary Credit Facility at such time is greater than $50,000,000, the
threshold for Debt which may trigger an Event of Default under this clause shall
be such greater amount for so long as such greater amount shall remain in effect
under such Primary Credit Facility, provided, further, however that,
notwithstanding the terms of the Primary Credit Facility, in no event shall the
threshold for Debt which may trigger an Event of Default under this clause be
greater than $125,000,000), or (y) one or more Persons have the right to require
the Company, the General Partner or any Material Subsidiary so to purchase or
repay such Debt; or
(g)    the Company, the General Partner or any Material Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, the General Partner or any
Material Subsidiary, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding‑up or liquidation the Company, the General
Partner or any Material Subsidiary, or any such petition shall be filed against
the Company, the General Partner or any Material Subsidiary and such petition
shall not be dismissed within 60 days; or
(i)    any event occurs with respect to the Company, the General Partner or any
Material Subsidiary which under the laws of any jurisdiction is analogous to any
of the


34

--------------------------------------------------------------------------------




events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or
(j)    one or more final judgments or orders for the payment of money (other
than any judgment as to which, and only to the extent, a reputable insurance
company has acknowledged coverage of such claim in writing) aggregating in
excess of $10,000,000 (or its equivalent in the relevant currency of payment)
(provided, that if at any time the threshold for a judgement which may trigger a
judgement default or similar provision under the Primary Credit Facility at such
time is greater than $10,000,000, the threshold for a judgement which may
trigger an Event of Default under this clause shall be such greater amount for
so long as such greater amount shall remain in effect under such Primary Credit
Facility), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company, the General Partner
or any Material Subsidiary and which judgments are not, within 60 days after
entry thereof, bonded, discharged, paid, vacated or stayed pending appeal, or
are not bonded, vacated, satisfied or discharged within 60 days after the
expiration of such stay; or
(k)    if (i) any Pension Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Pension
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Pension Plan will become a subject of any
such proceedings, (iii) there is any “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under one or more Pension
Plans, determined in accordance with Title IV of ERISA, (iv) the aggregate
present value of accrued benefit liabilities under all funded Non‑U.S. Plans
exceeds the aggregate current value of the assets of such Non‑U.S. Plans
allocable to such liabilities, (v) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee pension benefit plans, (vi) the Company or any ERISA Affiliate
withdraws from any Multiemployer Plan, (vii) the Company or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post‑employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non‑U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non‑U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non‑U.S. Plans during a plan year in which it was a substantial employer (within
the meaning of Section 4001(a)(2) or 4062(e) of ERISA); and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any


35

--------------------------------------------------------------------------------




other such event or events, could reasonably be expected to have a Material
Adverse Effect. As used in this Section 11(k), the terms “employee pension
benefit plan” and “employee welfare benefit plan” shall have the meanings
assigned to such terms in section 3 of ERISA; or
(l)    the General Partner shall fail at any time to remain qualified as a REIT;
or
(m)    any Note Guaranty shall cease to be in full force and effect (except as
permitted by Section 9.7(b)), any Note Guarantor or any Person acting on behalf
of any Note Guarantor shall contest in any manner in writing the validity,
binding nature or enforceability of any Note Guaranty, or the obligations of any
Note Guarantor under any Note Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Note Guaranty
(except as permitted by Section 9.7(b)).
Section 12.
Remedies on Default, Etc.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make‑Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make‑Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding


36

--------------------------------------------------------------------------------




may proceed to protect and enforce the rights of such holder by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Note or Note Guaranty,
or for an injunction against a violation of any of the terms hereof or thereof,
or in aid of the exercise of any power granted hereby or thereby or by law or
otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make‑Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make‑Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate for the applicable series, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non‑payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Note Guaranty or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all reasonable and documented costs and expenses of such holder
incurred in any enforcement or collection under this Section 12, including
reasonable and documented attorneys’ fees, expenses and disbursements.
Section 13.
Registration; Exchange; Substitution of Notes.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a


37

--------------------------------------------------------------------------------




Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1‑A or Schedule 1‑B, as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes of a series, one Note of such series may
be in a denomination of less than $100,000. Any transferee, by its acceptance of
a Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.


38

--------------------------------------------------------------------------------




Section 14.
Payments on Notes.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.
Section 14.2.    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.
Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.


39

--------------------------------------------------------------------------------




Section 15.
Expenses, Etc.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented costs and expenses (including reasonable and documented attorneys’
fees of one special counsel for the Purchasers and holders, taken as a whole,
and, if reasonably required by the Required Holders, one local counsel in each
applicable jurisdiction and/or one specialty counsel in each applicable
specialty, for Purchasers and holders, taken as a whole) incurred by the
Purchasers and each other holder of a Note in connection with the execution of
this Agreement, the Notes and the Note Guaranties on the date hereof and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Note Guaranty or the Notes (whether or not such amendment, waiver
or consent becomes effective), including: (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, any Note Guaranty or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Note Guaranty or the Notes, or by reason of
being a holder of any Note, (b) the costs and expenses, including fees of one
financial advisor for the Purchasers and the holders, taken as a whole, incurred
in connection with the insolvency or bankruptcy of the General Partner, the
Company or any Subsidiary or in connection with any work‑out or restructuring of
the transactions contemplated hereby and by the Notes and any Note Guaranty and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO;
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 per series. If required by the NAIC, the Company shall obtain and
maintain at its own cost and expense a Legal Entity Identifier (LEI).
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company; provided, that the Company shall have no
obligation under this clause (iii) to the extent such obligation has resulted
from (x) the gross negligence or willful misconduct of a Purchaser or (y) the
material breach in bad faith of such Purchaser’s obligations hereunder.
Section 15.2.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or any Note Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Company or any
Note Guarantor has assets or of any amendment of, or waiver or consent under or
with respect to, this Agreement or any Note Guaranty or of any of the Notes, and
to pay any value added tax due and payable in respect of reimbursement of costs
and expenses by the Company pursuant to this Section 15, and will save each
holder of a Note to the


40

--------------------------------------------------------------------------------




extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Company hereunder.
Section 15.3.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Note Guaranty or the Notes, and
the termination of this Agreement.
Section 16.    Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Note Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17.
Amendment and Waiver.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.


41

--------------------------------------------------------------------------------




Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each Purchaser and each holder of
a Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser or such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Note Guaranty. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to this Section 17 or any
Note Guaranty to each holder of a Note promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite Purchasers and holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or any holder of a Note as consideration for or as an inducement to
the entering into by such holder of any waiver or amendment of any of the terms
and provisions hereof or of any Note Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such holder did not consent to such
waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Note Guaranty by a Purchaser or holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate of the Company or (iii) any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with the Company and/or any of its Affiliates, in
each case in connection with such consent, shall be void and of no force or
effect except solely as to such Purchaser or such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such Purchaser or such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Note Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or any
holder of a Note and no delay in exercising any rights hereunder or under any
Note or Note Guaranty shall operate as a waiver of any rights of any Purchaser
or any holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Note Guaranty
or the Notes, or have directed the taking of any action provided


42

--------------------------------------------------------------------------------




herein or in any Note Guaranty or the Notes to be taken upon the direction of
the holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
Section 18.
Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer and the
Treasurer, or at such other address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19.
Reproduction of Documents.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.


43

--------------------------------------------------------------------------------




Section 20.
Confidential Information.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the General Partner,
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by such Purchaser as being confidential information of the General
Partner, the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the General Partner, the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes and such recipient is notified of its obligation to
maintain the confidentiality of such information), (ii) its auditors, financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (v) any Person from
which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser (provided that, unless specifically prohibited by
applicable law, rule, regulation or order, such Purchaser shall use its best
efforts to notify the Company prior to disclosure), (x) in response to any
subpoena or other legal process (provided that, unless specifically prohibited
by applicable law, rule, regulation or order, such Purchaser shall use its best
efforts to notify the Company prior to disclosure), (y) in connection with any
litigation to which such Purchaser is a party (provided that, unless
specifically prohibited by applicable law, rule, regulation or order, such
Purchaser shall use its best efforts to notify the Company prior to disclosure)
or (z) if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser’s Notes, this Agreement or any Note Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a


44

--------------------------------------------------------------------------------




holder that is a party to this Agreement or its nominee), such holder will enter
into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the General Partner, the Company or its Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder and the Company, this Section 20 shall supersede any such other
confidentiality undertaking.
Section 21.    Substitution of Purchaser.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
Section 22.
Miscellaneous.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
except pursuant to a transaction permitted by Section 10.2, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
Section 22.2.    Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining


45

--------------------------------------------------------------------------------




compliance with this Agreement (including Section 9, Section 10 and the
definition of “Debt”), any election by the Company to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825‑10‑25 - Fair Value Option,
International Accounting Standard 39 - Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
(b)    If the Company notifies the holders of the Notes that the Company wishes
to amend any covenant in Section 10 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Required Holders notify the
Company that the Required Holders wish to amend Section 10 for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Company and the Required Holders.
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The word “or” shall not be exclusive. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and, for purposes of
the Notes, shall also include any such notes issued in substitution therefor
pursuant to Section 13, (b) subject to Section 22.1, any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections and Schedules
shall be construed to refer to Sections of, and Schedules to, this Agreement,
and (e) any reference to any law or regulation herein shall, unless otherwise


46

--------------------------------------------------------------------------------




specified, refer to such law or regulation as amended, modified or supplemented
from time to time.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the law of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction


47

--------------------------------------------------------------------------------




or to enforce in any lawful manner a judgment obtained in one jurisdiction in
any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.




* * * * *




48

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
Kilroy Realty, L.P., a Delaware limited partnership
 
 
 
 
 
 
 
 
 
 
 
By:
 
Kilroy Realty Corporation, a
 
 
 
 
Maryland corporation, its general partner
 
 
 
 
 
 
 
 
 
By:
 
/s/ Tyler H. Rose
 
 
 
 
 
Tyler H. Rose
Executive Vice President,
and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michelle Ngo
 
 
 
 
 
Michelle Ngo
Senior Vice President
and Treasurer
 















49

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.


 
 
NEW YORK LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Aron Davidowitz
 
 
 
 
 
Name: Aron Davidowitz
Title: Corporate Vice President

 
 
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION
 
 
 
By:
 
NYL Investors LLC
Its Investment Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Aron Davidowitz
 
 
 
 
 
Name: Aron Davidowitz
Title: Senior Director


 
 
 
 
 
 
 
 
 
 
 
THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE.
 
 
 
By:
 
New York Life Insurance Company
its attorney-in-fact
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Aron Davidowitz
 
 
 
 
 
Name: Aron Davidowitz
Title: Corporate Vice President


 









50

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.






 
 
AXA EQUITABLE LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Amy Judd
 
 
 
 
Name: Amy Judd
Title: Investment Officer












51

--------------------------------------------------------------------------------




    
This Agreement is hereby
accepted and agreed to as
of the date hereof.
    


 
 
AB US DIVERSIFIED CREDIT BM FUND
 
 
By:
 
AllianceBernstein LP,
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Amy Judd
 
 
 
 
Name: Amy Judd
Title: Senior Vice President




    




52

--------------------------------------------------------------------------------






This Agreement is hereby
accepted and agreed to as
of the date hereof.




 
 
TRIVENT FINANCIAL FOR LUTHERANS
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Martin Rosacker
 
 
 
 
Name: Martin Rosacker
Title: Managing Director








53

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.




 
 
AMERICAN EQUITY INVESTMENT LIFE INSURANCE
COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeffrey A. Fossell
 
 
 
 
Name: Jeffrey A. Fossell
Title: Authorized Signatory






54

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.




 
 
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Eve Hampton
 
 
 
 
Name: Eve Hampton
Title: Vice President, Investments


 
 
 
 
 
 
 
By:
 
/s/ Janet Hurkett
 
 
 
 
Name: Janet Hurkett
Title: Manager, Investments




 
 
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
OF NEW YORK
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Eve Hampton
 
 
 
 
Name: Eve Hampton
Title: Vice President, Investments


 
 
 
 
 
 
 
By:
 
/s/ Janet Hurkett
 
 
 
 
Name: Janet Hurkett
Title: Manager, Investments






55

--------------------------------------------------------------------------------





Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition Property” means, as of any date of determination, any Real Property
Assets acquired within such fiscal quarter and/or the immediately preceding
three fiscal quarters.
“Adjusted Annual EBITDA” means, for any period, Annual EBITDA for such period,
minus the sum of (a) interest income other than interest income from mortgage
notes not in excess of $5,000,000 per annum (provided, that if at any time such
threshold under the Primary Credit Facility at such time is greater or less than
$5,000,000, the threshold under this definition shall be such greater or lesser
amount, as the case may be, for so long as such greater or lesser amount shall
remain in effect under such Primary Credit Facility), and (b) a management fee
reserve in an amount equal to 3% of consolidated total revenue (after deduction
of interest income of the Company and its subsidiaries for such period), plus
the sum of (a) general and administrative expenses for such period to the extent
included in Annual EBITDA and (b) actual management fees relating to Real
Property for such period.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. In no event shall any Person that is engaged in the business of making
commercial loans (including revolving loans) in the ordinary course of business
and for which the General Partner or the Company does not, directly or
indirectly, possess the power to cause the direction of the investment policies
of such Person be deemed to be an Affiliate of the Company. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.
“Annual EBITDA” means, measured as of the last day of each calendar quarter (and
without duplication), an amount derived from (i) total revenues relating to all
Real Property Assets of the Company, the General Partner and their Consolidated
Subsidiaries or to the Company’s or the General Partner’s interest in Minority
Holdings for the previous four consecutive calendar quarters including the
quarter then ended, on an accrual basis without giving effect to the
straight‑lining of rents, plus (ii) interest and other income of the Company,
the General Partner and their Consolidated Subsidiaries, including, without
limitation, real estate service revenues, for such period, plus
(iii) nonrecurring extraordinary losses (including losses from the sale of Real
Property Assets and/or early extinguishment of Debt or the forgiveness of Debt)
for such period, plus (iv) non‑cash compensation expense for such period not in
excess of $15,000,000 per annum (provided, that if at any time such threshold
under the Primary Credit Facility at such time is greater or less than
$15,000,000, the threshold under this definition shall be such greater or lesser
amount, as the case may be, for so long as such greater or lesser amount shall
remain in effect under such Primary Credit Facility), plus (v) costs and
expenses incurred during such period with respect to acquisitions during such
period, less (vi) total operating


SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





expenses and other expenses relating to such Real Property Assets and to the
Company’s and the General Partner’s interest in Minority Holdings for such
period (other than interest, taxes, depreciation, amortization, and other
non‑cash items), less (vii) total corporate operating expenses (including
general overhead expenses) and other expenses of the Company, the General
Partner, their Consolidated Subsidiaries and the Company’s and the General
Partner’s interest in Minority Holdings (other than interest, taxes,
depreciation, amortization and other non‑cash items), less (viii) gains from
discontinued operations and extraordinary gains for such period, plus
(ix) extraordinary losses for such period, and less (x) nonrecurring
extraordinary gains (including gains from the sale of Real Property Assets
and/or the early extinguishment of Debt or the forgiveness of Debt) for such
period. For purposes of this Agreement, Annual EBITDA shall be deemed to include
only the Company’s pro rata share (such share being based upon the Company’s
percentage ownership interest as shown on the Company’s annual audited financial
statements) of the Annual EBITDA of any Person in which the Company, directly or
indirectly, owns an interest.
“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Applicable Interest Rate” means the lesser of (x) the rate at which the
interest rate applicable to any floating rate Debt could be fixed, at the time
of calculation, by the Company entering into an unsecured interest rate swap
agreement (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate swap agreement at the time of calculation, a reasonably
determined fixed rate equivalent), and (y) the rate at which the interest rate
applicable to such floating rate Debt is actually capped, at the time of
calculation, if the Company has entered into an interest rate cap agreement with
respect thereto or if the documentation for such Debt contains a cap.
“Bank Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of June 23, 2014, among the Company, JPMorgan Chase Bank, N.A., as bank
and as administrative agent, and the other banks party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing in full (or a majority) thereof.
“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination


A-2

--------------------------------------------------------------------------------




of the Required Holders, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, unless such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Los Angeles, California are
required or authorized to be closed.
“Capital Expenditures” means, for any period, the sum of all recurring
expenditures on capital improvements (whether paid in cash or accrued as a
liability) by the Company which are capitalized on the consolidated balance
sheet of the Company in conformity with GAAP, but less (i) all expenditures made
with respect to the acquisition by the Company and its Consolidated Subsidiaries
of any interest in real property within nine months after the date such interest
in real property is acquired and (ii) capital expenditures made from the
proceeds of insurance or condemnation awards (or payments in lieu thereof) or
indemnity payments received during such period by Company or any of its
Consolidated Subsidiaries from third parties.
“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by banks
rated AA or better by S&P or Aa2 by Moody’s and dealers, including, without
limitation, Federal Home Loan Mortgage Corporation participation sale
certificates, Government National Mortgage Association modified pass‑through
certificates, Federal National Mortgage Association bonds and notes, Federal
Farm Credit System securities, (iv) time deposits, domestic and Eurodollar
certificates of deposit, bankers acceptances, commercial paper rated at least
A‑1 by S&P and P‑1 by Moody’s, and/or guaranteed by an Aa rating by Moody’s, an
AA rating by S&P, or better rated credit, floating rate notes, other money
market instruments and letters of credit each issued by banks which have a
long‑term debt rating of at least AA by S&P or Aa2 by Moody’s, (v) obligations
of domestic corporations, including, without limitation, commercial paper,
bonds, debentures, and loan participations, each of which


A-3

--------------------------------------------------------------------------------




is rated at least AA by S&P, and/or Aa2 by Moody’s, and/or unconditionally
guaranteed by an AA rating by S&P, an Aa2 rating by Moody’s, or better rated
credit, (vi) obligations issued by states and local governments or their
agencies, rated at least MIG‑1 by Moody’s and/or SP‑1 by S&P and/or guaranteed
by an irrevocable letter of credit of a bank with a long‑term debt rating of at
least AA by S&P or Aa2 by Moody’s, (vii) repurchase agreements with major banks
and primary government securities dealers fully secured by U.S. Government or
agency collateral equal to or exceeding the principal amount on a daily basis
and held in safekeeping, (viii) real estate loan pool participations, guaranteed
by an entity with an AA rating given by S&P or an Aa2 rating given by Moody’s,
or better rated credit, and (ix) shares of any mutual fund that has its assets
primarily invested in the types of investments referred to in clauses (i)
through (v).
“Change of Control” means
(i)     during any consecutive twenty‑four (24) month period commencing on or
after the date hereof, individuals who at the beginning of such period
constituted the Board of Directors of the General Partner of the Company
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the General Partner stockholders was approved
by a vote of at least a majority of the members of the Board of Directors then
in the office who either were members of the Board of Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors then in office, except for any such change resulting from (x)
death or disability of any such member, (y) satisfaction of any requirement for
the majority of the members of the Board of Directors of the General Partner to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the
General Partner with any other officer or employee of the General Partner or its
Affiliate; or
(ii)     the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of equity interests representing more than
thirty‑five percent (35%) of the aggregate ordinary voting power represented by
the issued and outstanding equity interests of the General Partner.
“Change of Control Notice” is defined in Section 8.7.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.


A-4

--------------------------------------------------------------------------------




“Completion of Construction” means the issuance of a temporary or permanent
certificate of occupancy for the improvements under construction, permitting the
use and occupancy thereof for their regular intended uses.
“Confidential Information” is defined in Section 20.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with the Company in accordance with GAAP.
“Contingent Obligation” as to any Person means, without duplication, (i) any
guaranty of the principal of the Debt of any other Person, (ii) any contingent
obligation of such Person required to be shown on such Person’s balance sheet in
accordance with GAAP, and (iii) any obligation required to be disclosed in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any non‑recourse Debt, lease, dividend or other obligation, exclusive of
contractual indemnities (including, without limitation, any indemnity or
price‑adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non‑monetary obligations (other than guarantees
of completion) which have not yet been called on or quantified, of such Person
or of any other Person. The amount of any Contingent Obligation described in
clause (iii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the Applicable Interest Rate, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Company required to be delivered
pursuant to Section 7.1 hereof. Notwithstanding anything contained herein to the
contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim. Subject to the
preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to the Company), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations, (ii) in the case of joint and several
guarantees given by a Person in whom the Company owns an interest (which
guarantees are non‑recourse to the Company), to the extent the guarantees, in
the aggregate, exceed 15% of total real estate investments of such Person, the
amount in excess of 15% shall be deemed to be a Contingent Obligation of the
Company, and (iii) in the case of a guaranty (whether or not joint and several)
of an obligation otherwise constituting Debt of such Person, the amount of such
guaranty shall be deemed to be only that amount in excess of the amount of the
obligation constituting Debt of such Person.


A-5

--------------------------------------------------------------------------------




Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of Unused Commitments (as
defined in the Bank Credit Agreement) or of construction loans to the extent the
same have not been drawn.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Debt” of any Person (including Minority Holdings) means, without duplication,
(A)    (i) the face amount of all indebtedness of such Person for borrowed money
or for the deferred purchase price of property or any asset and, (ii) the face
amount of all indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument (whether or not disbursed in full in the case of a
construction loan),
(B)    the face amount of all letters of credit issued for the account of such
Person and, without duplication, all unreimbursed amounts drawn thereunder,
(C)    as shown on such Person’s balance sheet, all Contingent Obligations of
such Person,
(D)    all “mark to market” liabilities of such Person under any interest rate
protection agreement (including, without limitation, any interest rate swaps,
caps, floors, collars and similar agreements) or other hedging agreements and
currency swaps and foreign exchange contracts or similar agreements.
For purposes of this Agreement, Debt (other than direct Contingent Obligations
of the General Partner, the Company or their Wholly‑Owned Subsidiaries) of the
Company (or the Company, the General Partner and their Consolidated Subsidiaries
on a consolidated basis) shall be deemed to include only the Company’s pro rata
share (such share being based upon the Company’s percentage ownership interest
as shown on the Company’s annual audited financial statements) of the Debt of
any Person in which the Company, directly or indirectly, owns an interest,
provided that such Debt is nonrecourse, both directly and indirectly, to the
Company.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, for any series of Note, that rate of interest per annum
that is the greater of (a) 2.00% above the rate of interest stated in
clause (a) of the first paragraph of the Notes of such series or (b) 2.00% over
the rate of interest publicly announced by JPMorgan Chase Bank, N.A. in
New York, New York as its “base” or “prime” rate.


A-6

--------------------------------------------------------------------------------




“Development Properties” means any Real Property Assets which are 100% owned in
fee (or leasehold pursuant to a Financeable Ground Lease) by the Company, the
General Partner or any of their Consolidated Subsidiaries or Minority Holdings
and which are not subject to any Lien (other than Permitted Liens), and which
are under development or redevelopment, provided that Real Property Assets shall
cease to be Development Properties as of the earlier to occur of (a) the date
which is eighteen (18) months after Completion of Construction thereof, and (b)
the first fiscal quarter in which the occupancy rate of the applicable
Development Property has averaged eighty‑five percent (85%) or more.
“Disclosure Documents” is defined in Section 5.3.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Execution Date” is defined in Section 3.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Financeable Ground Lease” means either (x) a ground lease reasonably
satisfactory to the Required Holders (provided that any ground lease that has
been approved by the administrative agent or required lenders, as applicable,
under the Primary Credit Facility, or that is “grandfathered” in as an eligible
or financeable ground lease upon any refinancing or replacement of the Primary
Credit Facility, shall be deemed to have been approved by the Required Holders),
or (y) a ground lease which provides (i) for a remaining term of not less than
25 years (including options and renewals) from the date such ground lease is
acquired or entered


A-7

--------------------------------------------------------------------------------




into, (ii) that the ground lease will not be terminated until any leasehold
mortgagee shall have received notice of a default and has had a reasonable
opportunity to cure the same or complete foreclosure, and has failed to do so,
(iii) for a new lease on substantially the same terms to any leasehold mortgagee
recognized under such ground lease as tenant if the ground lease is terminated
for any reason, (iv) for non‑merger of the fee and leasehold estates, and
(v) transferability of the tenant’s interest under the ground lease, subject
only to the landlord’s reasonable approval. Notwithstanding the foregoing, it is
hereby agreed that the ground lease with respect to the Real Property Asset
commonly known as “Kilroy Airport Center, Long Beach, California,” shall be
deemed to be a “Financeable Ground Lease.”
“FMV Cap Rate” means 6.00% (provided, that if at any time such rate under the
Primary Credit Facility at such time is greater or less than 6.00%, the rate
under this definition shall be such greater or lesser amount for so long as such
greater or lesser amount shall remain in effect under such Primary Credit
Facility; provided, further, that if at any time such rate, or a similar rate,
under the Primary Credit Facility is modified, or included, to apply differently
based on the property to which it applies, the applicable rate under this
definition shall be similarly modified, or included, to apply differently based
on the property to which it applies for so long as such rate shall remain in
effect under such Primary Credit Facility).
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America recognized as such in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
within the United States, which are applicable to the circumstances as of the
date of determination and (b) for purposes of Section 9.6, with respect to any
Subsidiary, generally accepted accounting principles (including International
Financial Reporting Standards, as applicable) as in effect from time to time in
the jurisdiction of organization of such Subsidiary.
“General Partner” means Kilroy Realty Corporation, a Maryland corporation.
“General Partner Guaranty” means the guaranty of the Notes substantially in the
form of Schedule 1.2 delivered by the General Partner.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or


A-8

--------------------------------------------------------------------------------




(ii)    any other jurisdiction in which the General Partner, the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the General Partner, the Company or any
Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investor Presentation” is defined in Section 5.3.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, each of the Company
and any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Make‑Whole Amount” is defined in Section 8.6.


A-9

--------------------------------------------------------------------------------




“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any Note
Guarantor to perform its obligations under its Note Guaranty, or (d) the
validity or enforceability of this Agreement, the Notes or any Note Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the Primary Credit Facility, including any renewals, extensions,
amendments, supplements, restatements, or replacements or refinancings in full
thereof; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (other than Non‑Recourse Debt or Permitted Intercompany Debt) entered into
on or after the date of Closing by the Company or any Subsidiary, or in respect
of which the Company or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $200,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts and if the Primary Credit Facility is no longer in effect, then the
largest Credit Facility shall be deemed to be a Material Credit Facility.
“Material Subsidiary” means any Subsidiary of the Company and/or the General
Partner to which 10% or more of Total Asset Value is attributable.
“Maturity Date” is defined in the first paragraph of each Note.
“MFL Provision” means any covenant (whether constituting a covenant or an event
of default) that requires the General Partner, the Company or any Subsidiary to
(i) maintain any level of debt service with respect to unencumbered assets or
(ii) limits or restricts the payment of dividends; provided, that, for the
avoidance of doubt, as of the date of Closing, a MFL Provision shall include the
“Unencumbered Asset Pool Debt Service Coverage” and “Dividends” covenants set
forth in Section 5.8(e) and (f), respectively, of the Bank Credit Agreement.
“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned by the Company which are not consolidated with the
Company on its financial statements.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


A-10

--------------------------------------------------------------------------------




“Multiemployer Plan” means a “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which the Company or any ERISA Affiliate thereof
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners.
“Non‑Recourse Debt” means Debt of the Company or the General Partner or any
Subsidiary (a) for which the right of recovery of the obligee thereof is limited
to recourse against the Real Property Assets securing such Debt (subject to such
limited exceptions to the non‑recourse nature of such Debt such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions at the time of the incurrence of such Debt) or
(b) with respect to any Subsidiary of the Company or the General Partner, as
applicable, if such person is a Single Asset Entity, any Debt of such
Subsidiary. A loan secured by multiple properties owned by Single Asset Entities
shall be considered Non‑Recourse Debt of such Single Asset Entities even if such
Debt is cross‑defaulted and cross‑collateralized with the loans to such other
Single Asset Entities.
“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Note Documents” means this Agreement, the Notes, the Note Guaranties, and all
other documents, certificates, requests, reports instruments or agreements now
or hereafter executed or delivered by or on behalf of the General Partner, the
Company or the Subsidiary Guarantors in connection with the Notes or pursuant to
the Note Documents.
“Note Guarantors” means the General Partner and the Subsidiary Guarantors and
“Note Guarantor” means any one of them.
“Note Guaranties” means the General Partner Guaranty and the Subsidiary
Guaranties and “Note Guaranty” manes any one of them.
“Note Parties” means the General Partner, the Company and the Subsidiary
Guarantors.
“Notes” is defined in Section 1.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.


A-11

--------------------------------------------------------------------------------




“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (but not a Multiemployer Plan) that is maintained or contributed
to or has within the preceding five years been maintained or contributed to by
the Company, the Parent Guarantor or any ERISA Affiliate, and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Permitted Intercompany Debt” means Debt of any Note Party or Subsidiary of a
Note Party owed to one or more Subsidiaries of the Company, which Debt is
secured by a direct or indirect pledge of the equity interests of any Subsidiary
of the obligor of such Debt.
“Permitted Intercompany Pledge” means Liens granted by the Company or any direct
or indirect Subsidiaries of the Company in favor of one or more Subsidiaries of
the Company securing Permitted Intercompany Debt that (a) is in an aggregate
outstanding amount not at any time exceeding the book value of the equity
interests (including common and preferred equity interests) owned by Company
and/or one or more of its Subsidiaries in the obligee Subsidiaries of such
Permitted Intercompany Debt and (b) is in an aggregate outstanding amount not in
excess of Unencumbered Asset Pool Properties Value of the related Permitted
Pledged Real Property Assets (for the avoidance of doubt, calculated as if such
Permitted Pledged Real Property Assets are eligible for inclusion in the
determination of Unencumbered Asset Pool Properties Value).
“Permitted Liens” means
(a)    Liens in favor of the Note Parties on all or any part of the assets of
Note Parties or Subsidiaries of the Note Parties, provided that (i) the Debt to
which such Lien relates is held by a Note Party and (ii) such Debt is not
otherwise pledged or encumbered;
(b)    Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds, completion bonds, government contracts or other
obligations of a like nature, including Liens in connection with workers’
compensation, unemployment insurance and other types of statutory obligations or
to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Debt) and other similar obligations incurred in the ordinary
course of business;
(c)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided, that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;


A-12

--------------------------------------------------------------------------------




(d)    Liens on property of the Company, the General Partner or any Subsidiary
thereof in favor of the Federal or any state government to secure certain
payments pursuant to any contract, statute or regulation;
(e)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights of way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded), which do not interfere materially with
the ordinary conduct of the business of the Company, the General Partner or any
Subsidiary thereof and which do not materially detract from the value of the
property to which they attach or materially impair the use thereof by the
Company, the General Partner or any Subsidiary thereof;
(f)    statutory Liens of carriers, warehousemen, mechanics, suppliers,
materialmen, repairmen or other Liens imposed by law and arising in the ordinary
course of business, for sums due and payable which are not then past due (or
which, if past due, are being contested in good faith and with respect to which
adequate reserves are being maintained to the extent required by GAAP);
(g)    Liens not otherwise permitted by this definition and incurred in the
ordinary course of business of any or all of the Company, the General Partner or
any Subsidiary thereof with respect to obligations which do not exceed $500,000
in principal amount (provided, that if at any time such Lien limit under the
Primary Credit Facility at such time is greater than $500,000, the Lien limit
under this clause shall be such greater amount for so long as such greater
amount shall remain in effect under such Primary Credit Facility) in the
aggregate at any one time outstanding;
(h)    the interests of lessees and lessors under leases of real or personal
property made in the ordinary course of business which would not have a Material
Adverse Effect; and
(i)    Permitted Unsecured Debt Restrictions.
“Permitted Pledged Real Property Asset” means a Real Property Asset of a
Subsidiary of the Company, the direct or indirect equity interests in which are
subject to a Permitted Intercompany Pledge.
“Permitted Unsecured Debt Restrictions” means restrictions that are contained in
documentation evidencing or governing Unsecured Debt which encumbrances are the
result of (i) limitations on the ability of the General Partner, the Company or
any Subsidiary thereof to transfer property to the Company or any Guarantor,
(ii) limitations on the ability of the General Partner, the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on Unencumbered
Asset Pool Properties or the equity interests of any Person that owns, or ground
leases under a Financeable Ground Lease, an Unencumbered Asset Pool Property (or
the equity interest of any Subsidiary of the General Partner or the Company that
directly or indirectly owns any equity interests in such Person) or (iii) any
requirement that Unsecured Debt be secured on an “equal and ratable basis” to
the extent that the Notes are secured.


A-13

--------------------------------------------------------------------------------




“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Primary Credit Facility” means the Bank Credit Agreement, including any
renewals, extensions, amendments, supplements, restatements, replacements,
increases or refinancings in full (or a majority) thereof (whether such renewal,
extension, amendment, restatement, replacement, increases or refinancings in
full (or a majority) of such agreement is entered into substantially
concurrently with the termination of the existing agreement or at any time
before or after if no new agreement is then substantially concurrently entered
into).
“Primary Credit Facility Additional Provisions” is defined in Section 10.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Real Property Assets” means as of any time, the real property assets owned
directly or indirectly by the Company, the General Partner and/or their
Consolidated Subsidiaries or Minority Holdings at such time, and “Real Property
Asset” means any one of them.
“Recourse Debt” shall mean Debt of the Company, the General Partner or any
Consolidated Subsidiary that is not Non‑Recourse Debt.


A-14

--------------------------------------------------------------------------------




“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time (i) prior to Closing, the Purchasers and
(ii) on or after the Closing, the holders of more than 50% in principal amount
of the Notes at the time outstanding (exclusive of Notes then owned by the
Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“REIT” means a real estate investment trust under Section 856 of the Internal
Revenue Code.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Debt” means all Debt secured by a Lien on real property.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“series” means any series of Notes issued pursuant to this Agreement.
“Series A Notes” is defined in Section 1.1 of this Agreement.
“Series B Notes” is defined in Section 1.1 of this Agreement.
“Single Asset Entity” means a bankruptcy remote, single purpose entity which is
a Subsidiary of the Company or of the General Partner, as applicable, which owns
real property and related assets which are security for Debt of such entity, and
which Debt does not constitute Debt of any other Person except as provided in
the definition of Non‑Recourse Debt (except for limited exceptions to the
non‑recourse nature of such Debt such as fraud, misappropriation, misapplication
and environmental indemnities, as are usual and customary in like transactions
at the time of the incurrence of such Debt). In addition, if the assets of a
Person that is a bankruptcy remote, single purpose entity which is a Subsidiary
of the Company or of the General Partner, as applicable, consist solely of (i)
equity interests in one or more other Single Asset Entities and (ii) cash and
other assets of nominal value incidental to such Person’s ownership of the other
Single Asset Entities, such Person shall also be deemed to be a Single Asset
Entity for purposes hereof.


A-15

--------------------------------------------------------------------------------




“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” any corporation or other entity of which securities or other
ownership interests representing either (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC.
“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw‑Hill
Companies, Inc., or any successor thereto.
“Total Asset Value” means, the sum of (v) with respect to each Real Property
Asset (excluding Acquisition Properties) for which there is a valid certificate
of occupancy or a representation from the Company that it is legally permitted
to occupy such Real Property Asset and is not less than 85% leased and occupied
as of the last day of the applicable fiscal quarter, the quotient of (i)
Adjusted Annual EBITDA (calculated after giving effect to any required free rent
periods by calculating the average cash rent over the term of the lease during
such free rent periods) with respect thereto for the previous four (4)
consecutive quarters (or, if (A) owned for less than four (4) quarters, the
Adjusted Annual EBITDA (calculated after giving effect to any required free rent
periods by calculating the average cash rent over the term of the lease during
such free rent periods) for such period, annualized, or (B) 85% leased and
occupied for less than a full fiscal quarter, the Adjusted Annual EBITDA
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
for the period so leased and occupied (whether or not owned for the previous
four (4) fiscal quarters), annualized), including the quarter then ended, but
less reserves for Capital Expenditures of (A) $.30 per square foot per annum for
each Real Property Asset that is an office property and (B) $.15 per square foot
per annum for each Real Property Asset that is an industrial property, divided
by (ii) the FMV Cap Rate, (w) with respect to each Real Property Asset
(excluding Acquisition Properties) for which there is a valid certificate of
occupancy or a representation from the Company that it is lawfully permitted to
occupy such Real Property


A-16

--------------------------------------------------------------------------------




Asset but which is or has been less than 85% leased or occupied for four full
consecutive fiscal quarters, an amount equal to 75% of the book value thereof,
net of impairment charges, provided, however, that if any such Real Property
Asset shall remain less than 85% leased or occupied for more than 24 consecutive
months, then the value thereof shall be equal to 50% of book value, (x) with
respect to each Acquisition Property, 100% of its book value (after any
impairments), unless the Company has made a one‑time election to value such Real
Property Asset in accordance with clause (v) or (w) hereof, (y) with respect to
land and Development Properties and mortgage notes, the lesser of (i) the cost
actually paid by the Company, the General Partner or any of their Subsidiaries,
and (ii) the market value, each as determined in accordance with GAAP, of such
land, Development Properties and mortgage notes, and (z) Unrestricted Cash or
Cash Equivalents of the Company, the General Partner and their Subsidiaries as
of the date of determination; provided that (i) Total Asset Value shall include
the Company’s and the General Partner’s pro rata share of each of the foregoing
of any Minority Holdings of the Company or the General Partner and (ii) for
purposes of determining Total Asset Value, the aggregate contributions to Total
Asset Value from investments in land and Development Properties and mortgage
notes and from the Company’s and the General Partner’s interests in any joint
venture, whether consolidated or unconsolidated, shall not exceed 30% of Total
Asset Value.
“Total Debt” means all Debt of the Company, the General Partner and their
Consolidated Subsidiaries on a consolidated basis.
“Total Debt Ratio” means the ratio, as of the date of determination, of (i) the
sum of (x) the Total Debt of the Company, the General Partner and their
Consolidated Subsidiaries and (y) the Company’s and the General Partner’s pro
rata share of the Total Debt of any Minority Holdings of the Company or the
General Partner to (ii) Total Asset Value.
“Total Debt Service” means, as of the last day of each calendar quarter, an
amount equal to the sum of (i) interest (whether accrued, paid or capitalized)
payable by Company on its Debt for the previous four consecutive quarters
including the quarter then ended on a consolidated basis, plus (ii) scheduled
payments of principal on such Debt, whether or not paid by the Company
(excluding balloon payments) for the previous four consecutive quarters
including the quarter then ended on a consolidated basis, plus (iii) the
Company’s and the General Partner’s pro rata share of the Total Debt Service of
any Minority Holdings of the Company or the General Partner.
“Unencumbered Asset Pool Net Operating Cash Flow” means, as of any date of
determination the Adjusted Annual EBITDA attributable to the Unencumbered Asset
Pool Properties. Notwithstanding the foregoing, with respect to any Unencumbered
Asset Pool Property owned by the Company, the General Partner or any of their
Consolidated Subsidiaries for a period of less four (4) fiscal quarters,
Unencumbered Asset Pool Net Operating Cash Flow shall be determined in a manner
consistent with the foregoing calculation utilizing annualized Adjusted Annual
EBITDA for the relevant period of the Company’s, the General Partner’s or any of
their Consolidated Subsidiaries’ ownership of such Unencumbered Asset Pool
Property.


A-17

--------------------------------------------------------------------------------




“Unencumbered Asset Pool Properties” means, as of any date, the Real Property
Assets listed in Schedule 10.5(a) and Schedule 10.5(b) attached hereto and made
a part hereof, together with all Real Property Assets which have become part of
the Unencumbered Asset Pool Properties as of such date, each of which is:
(i)    located in the United States;
(ii)    100% owned in fee (or leasehold pursuant to a Financeable Ground Lease
in the case of assets listed on Schedule 10.5(b) as leaseholds and assets
acquired after the Execution Date as leaseholds) by (x) the Company or (y) a
wholly‑owned direct or indirect Subsidiary of the Company and/or the General
Partner that is not liable for any Debt for borrowed money (other than (A) the
obligations under the Notes (and any guaranty thereof), (B) the “Obligations”
under any Material Credit Facility or any other Unsecured Debt permitted
hereunder, (C) obligations owing to a Note Party and (D) other Secured Debt
permitted hereunder so long as such Secured Debt is not in any manner secured by
such assets; provided that, in any case, no asset shall be deemed an
“Unencumbered Asset Pool Property” if it is owned by a Subsidiary that is
obligated in respect of outstanding Debt for borrowed money that constitutes
Recourse Debt owed to a Person other than a Note Party unless such Subsidiary is
a Guarantor and is not the subject of a Bankruptcy Event;
(iii)    either (individually or when combined with any other Real Property
Asset in a mixed‑use complex) a completed office property, industrial property,
residential property, retail property, or primarily a completed office property
which may have secondary uses or any of the foregoing that is part of a
mixed‑use complex or a Development Property which will be any of the foregoing
or a mortgage note;
(iv)    not subject to any Lien (other than Permitted Liens);
(v)    in the case of a Real Property Asset owned or leased by a wholly‑owned
Subsidiary, not subject to any agreement or arrangement by which the direct or
indirect equity interests in such Subsidiary are subject to any Lien (other than
Permitted Liens); and
(vi)    not subject to any agreement or arrangement that prohibits or restricts
the creation or assumption of any Lien on the assets of, or equity interests in,
the Company or Subsidiary that owns or leases such Real Property Asset (provided
that this clause (vi) shall not prohibit an agreement that (a) is in favor of a
Note Party; (b) conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios or financial tests (including any
financial ratio such as a maximum ratio of unsecured debt to unencumbered
assets) that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets; or (c) requires the grant of a Lien to secure Unsecured Debt permitted
hereunder of such Person if a Lien is granted to secure the obligations or other
Unsecured Debt permitted hereunder of such Person).


A-18

--------------------------------------------------------------------------------




“Unencumbered Asset Pool Properties Value” means the sum of:
(i)    with respect to the Unencumbered Asset Pool Properties (excluding
Acquisition Properties) for which there is a valid certificate of occupancy or a
representation from the Company that it is legally permitted to occupy such Real
Property Asset and which is not less than 85% leased and occupied as of the last
day of the applicable fiscal quarter, the quotient of (x) the Unencumbered Asset
Pool Net Operating Cash Flow (calculated after giving effect to any required
free rent periods by calculating the average cash rent over the term of the
lease during such free rent periods) with respect thereto for the previous
four (4) consecutive quarters (or if (A) owned for less than four (4) quarters,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for such period,
annualized, or (B) 85% leased and occupied for less than a full fiscal quarter,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for the period so
leased and occupied (whether or not owned for the previous four (4) fiscal
quarters), annualized), including the quarter then ended, but less reserves for
Capital Expenditures of (i) $.30 per square foot per annum for each Unencumbered
Asset Pool Property that is an office property and (ii) $.15 per square foot per
annum for each Unencumbered Asset Pool Property that is an industrial property,
divided by (y) the FMV Cap Rate, provided, however, that if any such
Unencumbered Asset Pool Property shall have been less than 85% leased and
occupied for four (4) full consecutive fiscal quarters, then the value thereof
shall be equal to an amount equal to 75% of the book value thereof, net of
impairment charges, provided, however, that if any such Real Property Asset
shall remain less than 85% leased or occupied for more than 24 consecutive
months, then the value thereof shall be equal to 50% of book value; and
(ii)    with respect to the Unencumbered Asset Pool Properties which are
Development Properties or mortgage notes, fifty percent (50%) of (A) in the case
of Development Properties, the lesser of (A) the cost actually paid by the
Company, the General Partner or any of their Subsidiaries, and (B) the market
value, each as determined in accordance with GAAP, of such Development
Properties, and (B) in the case of mortgage notes, the book value thereof,
determined in accordance with GAAP, provided that the value attributable to
Development Properties and mortgage notes, in the aggregate shall not at any
time exceed 15% of Unencumbered Asset Pool Properties Value; and
(iii)    with respect to the Unencumbered Asset Pool Properties which are
Acquisition Properties, 100% of book value (after any impairments) of such
Acquisition Properties, unless the Company has made a one‑time election to value
such Real Property Asset in accordance with clause (i) of this definition; and
(iv)    Unrestricted Cash or Cash Equivalents of the Company, the General
Partner and their Subsidiaries as of the date of determination;


A-19

--------------------------------------------------------------------------------




provided, that for purposes of determining the Unsecured Debt Ratio (a) on any
date of determination, Unencumbered Asset Pool Properties Value shall include
value attributable to a Permitted Pledged Real Property Asset that would be an
Unencumbered Asset Pool Property but for such Permitted Pledged Real Property
Asset being owned or leased by a Subsidiary of the Company that is subject to a
pledge of the direct or indirect equity interest in such Subsidiary to a
Subsidiary of the Company to secure Permitted Intercompany Debt to the extent
that on such date of determination, such Permitted Pledged Real Property Asset
is permitted to be included in the determination of “Unencumbered Asset Pool
Properties Value” (or the similar or equivalent term) in the Primary Credit
Facility for purposes of calculating the limitation on unsecured debt to
unencumbered asset value (or similar financial covenant) under the Primary
Credit Facility (which value for the avoidance of doubt, shall be calculated as
if such Permitted Pledged Real Property Asset is an Unencumbered Asset Pool
Property) and (b) the portion of the aggregate Unencumbered Asset Pool
Properties Value attributable to Permitted Pledged Real Property Assets shall
not exceed the lesser of (1) 10% of the total Unencumbered Asset Pool Properties
Value (including the Unencumbered Asset Pool Properties Value of such Permitted
Pledged Real Property Assets) and (2) the product of (x) 1.50 and (y) the
outstanding principal amount of the Permitted Intercompany Debt secured by a
direct or indirect pledge of the equity interests in the Subsidiaries that own
such Permitted Pledged Real Property Assets.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“Unrestricted Cash or Cash Equivalents” means Cash or Cash Equivalents,
including the cash proceeds of any like‑kind exchange under Section 1031 of the
Internal Revenue Code, that is not subject to any pledge, lien or control
agreement, less (i) $35,000,000 (provided, that if at any time such amount under
the Primary Credit Facility at such time is greater or less than $35,000,000,
such amount under this clause shall be such greater or lesser amount, as the
case may be, for so long as such greater or lesser amount shall remain in effect
under such Primary Credit Facility), (ii) amounts normally and customarily set
aside by Company for operating, capital and interest reserves, and (iii) amounts
placed with third parties as deposits or security for contractual obligations.
“Unsecured Debt” means Debt not secured by a Lien on real property.
“Unsecured Debt Ratio” means, as of any date of determination, the ratio of the
Unencumbered Asset Pool Properties Value as of the date of determination to the
aggregate amount of Unsecured Debt of the Company, the General Partner and their
Consolidated Subsidiaries on a consolidated basis outstanding as of such date of
determination.
“Unsecured Debt Service” means, for any calendar quarter, the interest actually
payable (or accrued) on the Notes and all other Unsecured Debt of the General
Partner, the Company and their Consolidated Subsidiaries on a consolidated
basis.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct


A-20

--------------------------------------------------------------------------------




Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly‑Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the General Partner and the General Partner’s
other Wholly‑Owned Subsidiaries at such time.




A-21

--------------------------------------------------------------------------------





[Form of Series A Note]
Kilroy Realty, L.P.
3.35% Senior Notes, Series A, due February 17, 2027
No. [_____]    [Date]
$[_______]    PPN 49427R A#9


For Value Received, the undersigned, Kilroy Realty, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on February 17, 2027 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 3.35% per annum from the
date hereof, payable semiannually, on 17th day of February and August in each
year, commencing with the February 17 or August 17 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make‑Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.35% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Notes, Series A (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated September 14,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,










SCHEDULE 1 - A
(To Note Purchase Agreement)



--------------------------------------------------------------------------------





the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the law of a jurisdiction other than such
State.




 
 
Kilroy Realty, L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
 
Kilroy Realty Corporation, a
 
 
 
 
Maryland corporation, its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Title:


 





1- A-2

--------------------------------------------------------------------------------





[Form of Series B Note]
Kilroy Realty, L.P.
3.45% Senior Notes, Series B, due February 17, 2029
No. [_____]    [Date]
$[_______]    PPN 49427R B*2


For Value Received, the undersigned, Kilroy Realty, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on February 17, 2029 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 3.45% per annum from the
date hereof, payable semiannually, on the 17th day of February and August in
each year, commencing with the February 17 or August 17 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make‑Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.45% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Notes, Series B (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated September 14,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,


SCHEDULE 1-B
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the law of a jurisdiction other than such
State.




 
 
Kilroy Realty, L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
 
Kilroy Realty Corporation, a
 
 
 
 
Maryland corporation, its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Title:
 





1-B-2

--------------------------------------------------------------------------------





FORM OF GENERAL PARTNER GUARANTY


[see attached]




SCHEDULE 1.2
(to Note Purchase Agreement)



--------------------------------------------------------------------------------









General Partner Guaranty Agreement
Dated as of February 17, 2017
of
Kilroy Realty Corporation
relating to
$175,000,000 3.35% Senior Notes, Series A, due February 17, 2027
$75,000,000 3.45% Senior Notes, Series B, due February 17, 2029
of
Kilroy Realty, L.P.


























--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
SECTION
HEADING
PAGE
Section 1.
Guaranty
1
Section 2.
Obligations Absolute
2
Section 3.
Waiver
3
Section 4.
Obligations Unimpaired
3
Section 5.
Subrogation and Subordination
4
Section 6.
Reinstatement of Guaranty
5
Section 7.
Rank of Guaranty
5
Section 8.
Additional Covenants of the Guaranty
5
Section 9.
Representations and Warranties of the Guarantor
5
Section 9.1.
Organization; Power and Authority
5
Section 9.2.
Authorization, Etc
6
Section 9.3.
[Reserved]
6
Section 9.4.
Compliance with laws; Other Instruments, Etc
6
Section 9.5
Governmental Authorizations, Etc
6
Section 9.6.
Information Regarding the Company
6
Section 9.7..
Solvency
7
Section 10.
[Reserved]
7
Section 11.
Term of Guaranty
7
Section 12.
Survival of Representation and Warranties; Entire Agreement
7
Section 13.
Amendment and Waiver
7
Section 13.1
Requirements
7
Section 13.2
Solicitation of Holders of Notes
7
Section 13.3
Binding Effect
8
Section 13.4
Notes held by Company, Etc
8
Section 14.
Notices
8
Section 15.
Miscellaneous
9



i

--------------------------------------------------------------------------------




Section 15.1
Successors and Assigns
9
Section 15.2
Severability
9
Section 15.3
Construction
9
Section 15.4
Further Assurances
9
Section 15.5.
Governing Law
9
Section 15.6.
Jurisdiction and Process; Waiver of Jury Trial
9
Section 15.7.
[Reserved]
10
Section 15.8.
Reproduction of Documents; Execution
10





ii

--------------------------------------------------------------------------------





General Partner Guaranty Agreement
This General Partner Guaranty Agreement, dated as of February 17, 2017 (this
“Guaranty Agreement”), is made by Kilroy Realty Corporation, a Maryland
corporation (the “Guarantor”), in favor of the Purchasers (as defined below) and
the other holders from time to time of the Notes (as defined below). The
Purchasers and such other holders are herein collectively called the “holders”
and individually a “holder.”
Preliminary statements:
I.    Kilroy Realty, L.P., a Delaware limited partnership (the “Company”), has
entered into a Note Purchase Agreement dated September [__], 2016 (as amended,
modified, supplemented or restated from time to time, the “Note Purchase
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”). Capitalized terms used herein have the meanings specified in the
Note Purchase Agreement unless otherwise defined herein.
II.    The Company has authorized the issuance of and, simultaneously with the
delivery of this Guaranty Agreement, has issued and sold, pursuant to the Note
Purchase Agreement, (a) $175,000,000 aggregate principal amount of the Company’s
3.35% Senior Notes, Series A, due February 17, 2027 (the “Series A Notes”), and
(b) $75,000,000 aggregate principal amount of the Company’s 3.45% Senior Notes,
Series B, due February 17, 2029 (the “Series B Notes”). The Series A Notes and
the Series B Notes and any other Notes that may from time to time be issued
pursuant to the Note Purchase Agreement (including any notes issued in
substitution for any of the Notes) are herein collectively called the “Notes”
and each individually a “Note.”
III.    It is a condition to the purchase by the Purchasers of the Notes under
the Note Purchase Agreement that this Guaranty Agreement shall have been
executed and delivered by the Guarantor and shall be in full force and effect.
IV.    The Guarantor is the general partner of the Company and will receive
direct and indirect benefits from the financing arrangements contemplated by the
Note Purchase Agreement. The governing body of the Guarantor has determined that
the incurrence of such obligations is in the best interests of the Guarantor.
Now Therefore, in order to induce, and in consideration of, the purchase of the
Notes by each of the Purchasers, the Guarantor hereby covenants and agrees with,
and represents and warrants to each of the holders as follows:
Section 1.
Guaranty.

The Guarantor hereby irrevocably and unconditionally guarantees to each holder
the due and punctual payment in full of (a) the principal of, Make‑Whole Amount,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post‑filing or
post‑petition interest is allowed in such proceeding), and any other amounts due






--------------------------------------------------------------------------------





under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise), (b) any other sums which may become due under the terms and
provisions of the Notes or the Note Purchase Agreement and (c) the performance
of all other obligations of the Company under the Note Purchase Agreement (all
such obligations described in clauses (a), (b) and (c) above are herein called
the “Guaranteed Obligations”). The guaranty in the preceding sentence is an
absolute, present and continuing guaranty of payment and not of collectibility
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Notes or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations when due, the Guarantor agrees to pay the
same when due to the holders entitled thereto, without demand, presentment,
protest or notice of any kind, in lawful money of the United States of America,
pursuant to the requirements for payment specified in the Notes and the Note
Purchase Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. The Guarantor agrees that
the Notes issued in connection with the Note Purchase Agreement may (but need
not) make reference to this Guaranty Agreement.
The Guarantor agrees to pay all reasonable and documented costs and expenses
(including reasonable and documented attorneys’ fees of one special counsel for
the holders, taken as a whole, and, if reasonably required by the Required
Holders, one local counsel in each applicable jurisdiction and/or one specialty
counsel in each applicable specialty, for the holders, taken as a whole)
incurred by the holders of the Notes in connection with enforcing or defending
(or determining whether or how to enforce or defend) the provisions of the Note
Purchase Agreement, the Notes and this Guaranty Agreement.
The Guarantor hereby acknowledges and agrees that the Guarantor’s liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and Debt under and in respect of the Notes and the Note Purchase
Agreement.
Section 2.
Obligations Absolute.

The obligations of the Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes or the Note Purchase Agreement, shall not be subject to any
counterclaim, setoff, deduction or defense based upon any claim the Guarantor
may have against the Company or any holder or otherwise, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, any circumstance or condition whatsoever (whether or
not the Guarantor shall have any knowledge or notice thereof), including,
without limitation: (a) any amendment to, modification of, supplement to or
restatement of the Notes or the Note Purchase Agreement (it being agreed that
the obligations of the Guarantor hereunder shall apply to the Notes and the Note
Purchase Agreement as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein in accordance
with the Note Purchase Agreement, or any furnishing, acceptance or release of
any security for the Notes or the addition, substitution or release of any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (b) any waiver, consent, extension, indulgence or other


2

--------------------------------------------------------------------------------




action or inaction under or in respect of the Notes or the Note Purchase
Agreement; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of the
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of the Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with the Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing) other than the indefeasible payment in
full in cash of the Guaranteed Obligations, and in any event however material or
prejudicial it may be to the Guarantor or to any subrogation, contribution or
reimbursement rights the Guarantor may otherwise have. The Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.
Section 3.
Waiver.

The Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes or the Note Purchase Agreement, and of any of the matters referred to
in Section 2 hereof, (b) all notices which may be required by statute, rule of
law or otherwise to preserve any of the rights of any holder against the
Guarantor, including, without limitation, presentment to or demand for payment
from the Company or the Guarantor with respect to any Note, notice to the
Company or to the Guarantor of default or protest for nonpayment or dishonor and
the filing of claims with a court in the event of the bankruptcy of the Company,
(c) any right to require any holder to enforce, assert or exercise any right,
power or remedy including, without limitation, any right, power or remedy
conferred in the Note Purchase Agreement or the Notes, (d) any requirement for
diligence on the part of any holder and (e) any other act or omission or thing
or delay in doing any other act or thing which might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor or in any manner lessen the obligations of the Guarantor hereunder
other than the indefeasible payment in full in cash of the Guaranteed
Obligations.
Section 4.
Obligations Unimpaired.

The Guarantor authorizes the holders, without notice or demand to the Guarantor
and without affecting its obligations hereunder, from time to time: (a) to
renew, compromise, extend, accelerate or otherwise change the time for payment
of, all or any part of the Notes or the Note Purchase Agreement; (b) to change
any of the representations, covenants, events of default or any other terms or
conditions of or pertaining to the Notes or the Note Purchase Agreement,
including, without limitation, decreases or increases in amounts of principal,
rates of interest, the Make‑Whole Amount or any other obligation; (c) to take
and hold security for the payment of the Notes or the Note Purchase Agreement,
for the performance of this Guaranty Agreement or otherwise for the Debt
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute


3

--------------------------------------------------------------------------------




endorsers or guarantors or release any other Person or entity primarily or
secondarily liable in respect of the Guaranteed Obligations; (f) to exercise or
refrain from exercising any rights against the Company and others; and (g) to
apply any sums, by whomsoever paid or however realized, to the payment of the
Guaranteed Obligations and all other obligations owed hereunder. The holders
shall have no obligation to proceed against any additional or substitute
endorsers or guarantors or to pursue or exhaust any security provided by the
Company, the Guarantor or any other Person or to pursue any other remedy
available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, the Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, the Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Purchase Agreement, and the Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
Section 5.
Subrogation and Subordination.

(a)    The Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b)    The Guarantor hereby subordinates the payment of all Debt and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to the Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Debt or other
obligations shall be enforced and performance received by the Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.
(c)    If any amount or other payment is made to or accepted by the Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.
    


4

--------------------------------------------------------------------------------




(d)    The Guarantor acknowledges that it is the general partner of the Company
and will receive direct and indirect benefits from the financing arrangements
contemplated by the Note Purchase Agreement and that its agreements set forth in
this Guaranty Agreement (including this Section 5) are knowingly made in
contemplation of such benefits.
Section 6.
Reinstatement of Guaranty.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
Section 7.
Rank of Guaranty.

The Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Debt of the Guarantor now
or hereafter existing.
Section 8.
Additional Covenants of the Guarantors.

So long as any Notes are outstanding or the Note Purchase Agreement shall remain
in effect, the Guarantor agrees to comply with the covenants and agreements of
the Note Purchase Agreement, insofar as such covenants and agreements apply to
the Guarantor, as if such covenants and agreements were set forth herein in
full.
Section 9.
Representations and Warranties of the Guarantor.

The Guarantor represents and warrants to each holder as follows:
Section 9.1.    Organization; Power and Authority. The Guarantor is a
corporation, duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Guarantor has the corporate power and authority (a) to own or hold under lease
the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact and (b) to execute and deliver
this Guaranty Agreement and to perform the provisions hereof and thereof, except
in each case referred to in clause (a), to the extent that failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
    


5

--------------------------------------------------------------------------------




Section 9.2.    Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary corporate action on the part of the Guarantor, and
this Guaranty Agreement constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 9.3.    [Reserved].
Section 9.4.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Guarantor of this Guaranty Agreement will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of, any property of the Guarantor
or any of its Subsidiaries under, (x) any indenture, mortgage, deed of trust,
loan, purchase or credit agreement or lease, in any material respect, or
(y) corporate charter, regulations, by‑laws or shareholders agreement or (z) any
other agreement or instrument to which the Guarantor or any Subsidiary of the
Guarantor is bound or by which the Guarantor or any Subsidiary of the Guarantor
or any of their respective properties may be bound or affected in any material
respect, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Guarantor or any
Subsidiary of the Guarantor in any material respect or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Guarantor or any Subsidiary of the Guarantor in any
material respect.
Section 9.5.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Guarantor of this Guaranty Agreement, except for consents, approvals,
authorizations, filings and declarations which have been duly obtained, given or
made and are in full force and effect.
Section 9.6.    Information Regarding the Company. The Guarantor now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide the Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. The Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to
(a) the due execution, validity, effectiveness or enforceability of any
instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.
    


6

--------------------------------------------------------------------------------




Section 9.7.    Solvency. Upon the execution and delivery hereof, the Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.
Section 10.
[Reserved].

Section 11.
Term of Guaranty Agreement.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6.
Section 12.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of the
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantor and supersedes all prior agreements and understandings
relating to the subject matter hereof.
Section 13.
Amendment and Waiver.

Section 13.1.    Requirements. This Guaranty Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Guarantor and
the Required Holders, except that no amendment or waiver which results in the
limitation of the liability of the Guarantor hereunder will be effective as to
any holder unless consented to by such holder in writing.
Section 13.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
13.2 to each holder promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
    


7

--------------------------------------------------------------------------------




(b)    Payment. The Guarantor will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 13 by a holder that has transferred or has agreed to transfer its Notes
to the Company, any Subsidiary or any Affiliate (including the Guarantor) of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 13.3.    Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon the Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.
Section 13.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
Section 14.
Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(a)    if to the Guarantor, to in care of the Company at the Company’s address
set forth in the Note Purchase Agreement, or such other address as the Guarantor
shall have specified to the holders in writing, or


8

--------------------------------------------------------------------------------




(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in the Purchaser Schedule to the Note Purchase
Agreement, or such other address as such holder shall have specified to the
Guarantor in writing.
Section 15.
Miscellaneous.

Section 15.1.    Successors and Assigns. All covenants and other agreements
contained in this Guaranty Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
whether so expressed or not.
Section 15.2.    Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
Section 15.3.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
Section 15.4.    Further Assurances. The Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.
Section 15.5.    Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice‑of‑law principles of the law
of such State that would permit the application of the law of a jurisdiction
other than such State.
Section 15.6.    Jurisdiction and Process; Waiver of Jury Trial. (a) The
Guarantor irrevocably submits to the non‑exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any


9

--------------------------------------------------------------------------------




objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)    The Guarantor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 15.6(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14. The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    Nothing in this Section 15.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against the Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(e)    The Guarantor and the Holders hereby waive trial by jury in any action
brought on or with respect to this Guaranty Agreement or other document executed
in connection herewith.
Section 15.7.    [Reserved].
Section 15.8.    Reproduction of Documents; Execution. This Guaranty Agreement
may be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. The Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.8 shall not prohibit the
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of the Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.


10

--------------------------------------------------------------------------------




In Witness Whereof, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.




 
 
 
Kilroy Realty Corporation, a Maryland corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
Title:

 
 
 
 
 
 
 
 







11